Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 1 of 101 PageID #: 1801

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
CPK                                               610 Federal Plaza
F. #2016R01831                                    Central Islip, New York 11722



                                                  May 21, 2020

By Hand and ECF
Honorable Joan M. Azrack
United States District Judge
United States Courthouse
920 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Khwaja, et al.
                     Criminal Docket No. 18-607 (JMA)

Dear Judge Azrack:

                Enclosed are the government’s answering papers in response to the Omnibus
Motions of the six defendants. Please note that we have divided the exhibits into three
binders, (i) the five affidavits with their respective exhibits, (ii) all exhibits to the
Memorandum including the first half of the Wiretap exhibit and (iii) the remainder of the
wiretap exhibit.

              Please also note that the two Affidavits from Florida agents are not notarized
due to the COVID-19 situation in Florida. If the court would like these two affidavits
notarized once the situation in Florida permits, the government will do so. Thank you.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/ Charles P. Kelly
                                                  Charles P. Kelly
                                                  Catherine M. Mirabile
                                                  Burton T. Ryan, Jr.
                                                  Assistant U.S. Attorneys
                                                  (631) 715-7866
cc:    Defense Counsel (via ECF)
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 2 of 101 PageID #: 1802




                          UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF NEW YORK

                                Docket No. 18-607 (JMA)


                            UNITED STATES OF AMERICA,

                                       -against-

                            ENAYATULLAH KHWAJA,
                                also known as “Nat,”
                            ABDULRAHMAN KHWAJA,
                                  RANA RAHIMI,
                            SHIKEBA RHAMATZADA,
                                ROBERTO SAENZ,
                          MAYNOR MELENDEZ-MENDOZA,
                             and NASEEM BOKHARI,
                              also known as “Sammy,”

                                               Defendants.


               GOVERNMENT’S OMNIBUS MEMORANDUM OF LAW
              IN OPPOSITION TO DEFENDANTS’ PRETRIAL MOTIONS




                                               RICHARD P. DONOGHUE
                                               United States Attorney
                                               Eastern District of New York


CHARLES P. KELLY
CATHERINE M. MIRABILE
BURTON T. RYAN, JR.
Assistant United States Attorneys
       (Of Counsel)
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 3 of 101 PageID #: 1803




                              PRELIMINARY STATEMENT

              The government respectfully submits this memorandum of law in opposition to

the pretrial motions filed by defendants Enayatullah Khwaja, also known as “Nat,” (“E.

Khwaja”), Abdulrahman Khwaja (“A. Khwaja”), Rana Rahimi (“Rahimi”), Shikeba

Rhamatzada (“Rhamatzada”), Roberto Saenz (“Saenz”) and Naseem Bokhari, also known as

“Sammy,” (“Bokhari”) (collectively, the “moving defendants”).1

              The moving defendants, together with defendant Maynor Melendez-Mendoza

(“Melendez-Mendoza”), who has since pled guilty, were charged in a 22-page indictment

outlining the charges against them (“Indictment” or “Ind.”). Specifically, between October

2013 and November 2018, the defendants engaged in a large-scale international trade-based

money laundering scheme. For their conduct, all defendants were charged with conspiracy to

commit money laundering, in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1), 1956(a)(2),

1956(a)(3) and 1957 (Count One). Defendants E. Khwaja, Melendez-Mendoza and Bokhari

were charged with (i) the operation of an unlicensed money transmitting business, in violation

of 18 U.S.C. § 1960(a) (Count Two), (ii) causing the failure to file currency transaction reports

(“CTRs”), in violation of 31 U.S.C. §§ 5324(a)(1), 5324(d)(1), and 5324(d)(2) (Count Three),



       1
          The following abbreviations are used herein: (i) “Joint Def. Mem.” for the
Memorandum of Law in Support of A. Khwaja and Rhamatzada’s Joint Omnibus Pretrial
Motion and the Declaration of Michael Tremonte, dated March 6, 2020, respectively; (ii)
“Rahimi Mem.” for the Memorandum of Law in Support of Rahimi’s Omnibus Pretrial
Motions, dated March 6, 2020; (iii) “E. Khwaja Mem.” for the Memorandum of Law in
Support of E. Khwaja’s Pretrial Motions; (iv) “Bokhari Motion” and “Bokhari Aff.,”
respectively for the Notice of Motion and Affirmation on behalf of defendant Bokhari, dated
March 10, 2020; and (v) “Saenz Mem.” for the Memorandum of Law in Support of Saenz’s
Pretrial Motions, dated April 20, 2020 and “Saenz Aff.” for the Affidavit of Roberto Saenz
dated April 13, 2020.
                                             1
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 4 of 101 PageID #: 1804




and (iii) causing the failure to file IRS 8300 reports, in violation of 31 U.S.C. §§ 5324(b)(1),

5324(d)(1), and 5324(d)(2) (Count Four). In addition, all defendants, except for defendant

Saenz, were charged with structuring financial transactions, in violation of 31 U.S.C.

§§ 5324(a)(3), 5324(d)(1), and 5324(d)(2) (Count Five); and all defendants were charged with

interstate and foreign travel and transportation in aid of a racketeering enterprise, in violation

of 18 U.S.C. §§ 1952(a)(1)(A), and 1952(a)(3)(A) (Count Six).

                The defendants have filed motions challenging the indictment on various

grounds, seeking to suppress evidence obtained from court-authorized wiretaps and search

warrants, and certain other relief. With the exception of defendant Saenz’s motion for a

hearing regarding his post-arrest statements,2 none of the defendants’ motions have merit.

Specifically,

        the defendants’ motions to dismiss various counts as “duplicitous” should be denied
         because the Indictment sufficiently alleges one conspiracy in which all defendants
         participated to advance the international trade based money laundering scheme;

        the defendants’ motions for severance should be denied because, among other
         things, a joint trial of the defendants is proper, serves the interests of justice and
         judicial economy, and the defendants have failed to overcome the strong
         presumption for trying the defendants together;

        the court-authorized wiretaps and search warrants were supported by probable
         cause and, thus, evidence obtained pursuant to the lawful execution of those
         warrants should not be suppressed; and

        the defendants’ various discovery motions, including defendants’ Brady motions
         and motion for bills of particulars, should be denied because the government has
         properly produced discovery pursuant to the Federal Rules of Criminal Procedure
         and relevant case law.


       2
         The government agrees that defendant Saenz is entitled to a hearing regarding his
post-arrest statements, during which the government submits that it will establish that Saenz’s
post arrest statements were voluntary and admissible.
                                              2
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 5 of 101 PageID #: 1805




              Accordingly, the defendants’ motions should be denied in their entirety.

                                 STATEMENT OF FACTS

I.     Factual Background

       A.     The Money Laundering Scheme

              Beginning in or about 2016, the U.S. Attorney’s Office for the Eastern District

of New York (“USAO EDNY”) and agents and investigators with the U.S. Department of

Homeland Security, Homeland Security Investigations (“HSI”) began investigating a large-

scale, international trade-based money laundering scheme involving a money laundering

organization (“MLO”) being operated out of South America by Nader Mohamad Farhat (the

“Farhat MLO”). Farhat is a defendant in a related case. See United States v. Barakat et al.,

18-CR-292 (JMA).3 In connection with that investigation, HSI identified E. Khwaja and A.

Khwaja as operating companies that serviced international money launderers in South

America, largely the Farhat MLO.

              By way of background, Farhat operated a currency exchange business in

Paraguay. Farhat held himself out as an individual who could transmit and transport monetary

instruments and currency to and from Paraguay throughout the world and, specifically, the

United States of America. As a result, he had many customers interested in moving monies to

and from the United States, including individuals involved in the smuggling and sale of illegal

drugs from South America to the United States to facilitate that illegal trade. Farhat, together


       3
         Farhat is also charged with money laundering conspiracy and related substantive
counts in the United States District Court for the Southern District of Florida (“SDFL”). See
United States v. Farhat, 17-CR-20865 (RAR). In or about June 2018, Farhat was extradited
from Paraguay to the United States. Trial in the SDFL matter has been adjourned without date
under an indefinite continuance due to COVID-19.
                                                3
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 6 of 101 PageID #: 1806




with others, acted as a money broker, utilizing unlicensed money transmitters in the New York

Metropolitan area and elsewhere to expedite bulk cash transactions, as well as to deliver illegal

monetary proceeds to companies in the United States involved in trade-based money

laundering. One set of companies involved in sending illegal monetary proceeds between

South America and the United States for the Farhat MLO were the companies owned and

operated by the Khwaja family.

               In furtherance of the international money laundering operation, E. Khwaja and

A. Khwaja used companies that they owned and operated – including, but not limited to,

National Electronics, Inc. (“National”), Ishan International, Inc. (“Ishan”), Solid Electronics,

Solid Wireless Inc. (“Solid Wireless”), ISK Corporation (“ISK”) and Tronix Telecom

(“Tronix”) (collectively, the “Khwaja Companies”) – as a primary conduit by the Farhat MLO

to transfer tens of millions of dollars between the United States, Paraguay and other countries.

See Affidavit of HSI Special Agent John M. Szwalek, Jr. in Support of Application for Search

Warrants, dated November 13, 2018 (“Szwalek SW Aff.”), at ¶¶ 6-7, annexed hereto as part

of Exhibit A, together with the November 2018 Search Warrants issued in New York. That

is, the Khwaja Companies were used by the Farhat MLO to hide and launder monies using

cellular telephones as the item used for the transfer of value.

               Specifically, drug trafficking proceeds were deposited into various bank

accounts of the Khwaja Companies of both E. Khwaja and A. Khwaja. For example,

defendants E. Khwaja, Bokhari and Melendez-Mendoza physically deposited bulk cash4 into



       4
        Including bulk cash that had been obtained by E. Khwaja during exchanges in various
parking lots on Long Island.
                                             4
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 7 of 101 PageID #: 1807




certain bank accounts, whereas known money from drug traffickers and DEA undercover

drops were deposited by wire in other bank accounts of Khwaja Companies owned by A.

Khwaja. These funds were then used by the Khwaja Companies to purchase cellular phones

for use as the transfer of value to South America and to hide and launder monies for the Farhat

MLO. Id. at ¶11. In particular, Khwaja Companies Tronix and ISK exported the cellphones

to the Farhat MLO in South America. Id. at ¶12.

              Notably, the source and amount of cash receipts for the Khwaja Companies bore

no relation to the purported actual business of selling cellular phones; rather, they related to

the primary goal of the companies: trade-based money laundering (“TBML”) for drug

traffickers and money launderers. Specifically, the Khwaja Companies received millions of

dollars from entities with no identifiable business relationship with them. Id. at ¶15-16.

              Further, the Khwaja Companies engaged in a pattern of accepting structured

postal money orders and identified drug trafficking proceeds as part of their business. Id. at ¶¶

16-17. All the defendants, with the exception of defendant Saenz, then structured the cash into

the Khwaja Companies’ various accounts in aid of the Farhat MLO. Id. at ¶¶ 18-19.

              In addition, a United States Customs and Border Protection (“CBP”) review of

select transactions of two of the Khwaja Companies – Tronix (E. Khwaja) and ISK (A.

Khwaja) – revealed, even on a limited review, indicators of the TBML scheme at both

companies. Id. at ¶¶ 15-16, 40, 42. These indicators included payments made by third parties

with no connection to the business, internal layering and ISK’s failure to reconcile invoices

with payments as well as a trade discrepancy. Id. at ¶¶ 24-26.




                                               5
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 8 of 101 PageID #: 1808




       B.     The Defendants

              E. Khwaja and A. Khwaja are cousins. E. Khwaja was the owner of the

following Khwaja Companies: Tronix and Sysco International (“Sysco”). E. Khwaja was a

signor on the bank accounts for Tronix and Sysco. E. Khwaja previously worked for National

Electronics before creating Tronix. E. Khwaja lives in Farmingdale, New York.

              A. Khwaja was the owner of the following Khwaja Companies: National

Electronics, ISK, Solid Electronics, Solid Wireless, Taban, and Ishan. A. Khwaja was a signor

on the bank accounts of National, Taban, and the Solid companies. A. Khwaja lives in Syosset,

New York. Rhamatzada is the sister of A. Khwaja, and worked for National, ISK, the Solid

companies, and Ishan, primarily as a bookkeeper. Rhamatzada was also the President for ISK

and Solid Wireless. Rhamatzada lives in Farmingdale, New York.

              Bokhari was an employee of E. Khwaja, and worked for Tronix and Sysco.

Bokhari was frequently listed as the point of contact on the exportation of cellular phones for

Tronix. He also engaged in the structuring of the cash deposits. Bokhari also previously

worked for ISK, Solid Wireless and Solid Electronics. Bokhari lives in Miami, Florida.

              Rahimi is the sister of E. Khwaja and was the bookkeeper for Sysco, Ishan, ISK,

and National. Rahimi lives in Farmingdale, New York.

              Saenz worked at ISK and Solid Wireless as a manager and was employed by

Rhamatzada and A. Khwaja. Saenz was the conduit for the South American and Mexican

clients for the MLO based on his Spanish speaking capabilities. Saenz lives in Miami, Florida.




                                              6
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 9 of 101 PageID #: 1809




               E. Khwaja managed Tronix from his residence and Rahimi and Rhamatzada

worked out of their homes, at least some of the time. In fact, A. Khwaja, as well as E. Khwaja,

Rahimi and Rhamatzada routinely conducted their work from home. Id. at ¶ 15.

II.    Procedural History

       A.      Wiretaps of Certain Phones

               On June 2, 2017, the USAO EDNY submitted an application seeking

authorization to intercept telephone calls on two cellular telephones used by the defendant E.

Khwaja and subscribed to by Tronix (the “Wiretap Application”). See Wiretap Application

and Order, Misc. 17-1579, annexed hereto as part of Exhibit B. The Wiretap Application

included, inter alia, affidavits from Assistant United States Attorney Burton T. Ryan, Jr. (the

“Ryan Wire Aff.”) and HSI Special Agent John Szwalek (the “Szwalek Wire Aff.”) that

detailed the overwhelming probable cause for the wiretaps, the objectives of the investigation,

and the alternative investigative techniques that were tried and failed or were unlikely to

succeed. Id.

               Significantly, regarding the initial wiretap, the Szwalek Wire Aff. set forth

evidence that E. Khwaja was engaged in international money laundering as part of the Farhat

MLO. First, the investigation and records demonstrated a re-exportation procedure to justify

acceptance of the illicit proceeds. See Ex. B, Szwalek Wire Aff., at ¶¶ 13-14. As set forth in

the Szwalek Wire Aff., the Farhat MLO facilitated its money laundering through the purchase

of cellphones in the United States with illicit funds, after a series of transactions. The phones

were then exported from the United States and sold in South America. This series of layered

transactions launders the funds for various drug trafficking organizations. Id. at ¶ 14. E.

                                               7
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 10 of 101 PageID #: 1810




 Khwaja used this method and variations of this method to launder money. For example, in

 one method of layered transactions utilized by E. Khwaja, the cellular phones were purchased

 with illicit funds and then exported to South America. However, the cellular phones were not

 sold and were eventually shipped back to the United States and re-exported to South America.

 The re-exportation of cellular phones was an effort to legitimize additional illicit funds through

 additional fraudulent invoices. The same individual shipment of cellphones was repeatedly

 transferred in commerce between the United States and South America and used to legitimize

 numerous wire transfers, as if there were multiple shipments and multiple sales of cellphones.

 This one shipment of cellphones continually rotating between the United States and South

 America gives the appearance of multiple separate shipments or separate orders of cellphones.

 Id. Second, from January 2014 through March 2017, import/export records revealed that

 Tronix had exported cellular telephones collectively valued over $30 million from the United

 States to various countries, such as Paraguay, Trinidad and Tobago, Suriname, Guyana,

 Colombia and Panama.        During that same time period, Tronix only imported cellular

 telephones collectively valued at approximately $6 million from various countries, such as the

 United Arab Emirates and Hong Kong, China. Id. at ¶ 13. Third, E. Khwaja’s company,

 Tronix, sent over one hundred shipments of cellphones totaling over $4.6 million dollars to a

 company associated with the Farhat MLO, a company that had accepted illegal drug trafficking

 proceeds. Id. at ¶ 20.

                Fourth, the Szwalek Wire Affidavit set forth a series of texts and WhatsApp

 messages that evidenced practices associated with money laundering, including accepting bags




                                                 8
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 11 of 101 PageID #: 1811




 of cash in parking lots, accepting delivery of hundreds of thousands of dollars from Farhat’s

 associate and having similar amounts delivered to E. Khwaja’s home. Id. at ¶¶ 22-23, 28-35.

                   In addition to detailing the probable cause, the Wiretap Application also sets

 forth the objectives of the investigation. Id. at ¶ 10. Specifically, it stated:

                 There is probable cause to believe that the interception of wire
                 communications, the authorization, for which is sought herein,
                 will continue to reveal: (1) the nature, extent and methods of
                 operation of the international narcotics trafficking and money
                 laundering business of the TARGET INTERCEPTEES;[5] (2) the
                 identities and roles of accomplices, aiders and abettors, co-
                 conspirators, and participants in their illegal activities; (3) the
                 distribution and transfer of the money involved in those activities;
                 (4) the existence and location of records; (5) the existence,
                 location, and source of resources used to finance their illegal
                 activities; (6) the existence, location, and disposition of the
                 proceeds from those activities; and (7) the existence and location
                 of items used in furtherance of narcotics trafficking and money
                 laundering. In addition, the wire communications are expected
                 to constitute admissible evidence of the above-described
                 offenses.
 Id. at ¶ 11. Those objectives could only be achieved by the use of electronic surveillance.

                 The Wiretap Application comprehensively documented all the investigative

 techniques that were too dangerous to employ, had been employed and failed to achieve the

 objectives of the investigation, or were unlikely to succeed. Id. at ¶¶ 96-121. The Wiretap

 Application also showed that the investigation used many of these other techniques, which had

 failed to expose the full extent of the criminal conduct or to identify all the co-conspirators.

                 On June 2, 2017, after reviewing the Wiretap Application, the Honorable Joanna

 Seybert, United States District Court Judge for the Eastern District of New York, authorized




        5
            Identified in the Wire Application as, among others, the defendants.
                                                  9
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 12 of 101 PageID #: 1812




 the interception of calls for two cellular telephones used by E. Khwaja and subscribed to by

 his company, Tronix. See Judge Seybert’s Order, dated June 2, 2017, annexed hereto as part

 of Exhibit B.      During the authorized time period, HSI intercepted numerous calls

 demonstrating that the defendants E. Khwaja and Melendez-Mendoza were engaged in money

 laundering. See Ex. B, Szwalek Wire App., at ¶¶ 31-39.

                Thereafter, for the following seven months, Judge Seybert and several other

 United States District Judges reauthorized wiretaps on certain phones and authorized

 additional wiretap orders on other phones as set forth below. All the wiretap orders and all the

 applications for the Orders are attached, collectively, as Ex. B (In the Matter of the Application

 for Wiretaps, Misc. 17-1579).

                On or about June 30, 2017, the Honorable Joseph F. Bianco, United States

 District Court Judge for the Eastern District of New York, issued an Order authorizing the

 continuation of the interception of wire communication for the same cellular telephones of E.

 Khwaja, and authorizing the interception of the cellular telephone of Melendez-Mendoza. Id.

                On or about July 31, 2017, the Honorable Judge Bianco issued an Order

 authorizing the continuation of the interception of wire communication and electronic

 communications for the cellular phones of E. Khwaja and the cellular telephone of Melendez-

 Mendoza, and authorizing the interception of wire communication for the cellular telephone of

 Bokhari and the Tronix landline telephone. Id.

                On or about August 30, 2017, the Honorable Judge Bianco issued an Order

 authorizing the interception of wire communication and electronic communications for the

 cellular telephone of Rhamatzada and the continuation of intercepts for the cellular telephones

                                                10
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 13 of 101 PageID #: 1813




 of E. Khwaja and Melendez-Mendoza, as well as the Tronix landline. Id. The probable cause

 for the Rhamatzada phone is discussed in the argument section.

               On or about September 28, 2017, the Honorable Joanna Seybert, United States

 District Court Judge for the Eastern District of New York issued an Order authorizing the

 continuation of the interception of wire communication and electronic communications for the

 cellular telephone of Rhamatzada, the cellular telephone of Melendez-Mendoza, and the

 cellular telephone of E. Khwaja. Id.

               On or about October 28, 2017, the Honorable Arthur D. Spatt, United States

 District Judge for the Eastern District of New York, issued an Order authorization the

 continuation of the interception of wire communication and electronic communications for the

 cellular telephone of Rhamatzada, the cellular telephone of Melendez-Mendoza, and the

 cellular telephone of E. Khwaja. Id.

               On or about November 29, 2017, the Honorable Judge Bianco issued an Order

 authorizing the continuation of the interception of wire communication and electronic

 communications for the cellular telephone of Melendez-Mendoza and the cellular telephone

 of E. Khwaja. Id.

               On or about December 29, 2017, the Honorable Judge Spatt issued an Order

 authorizing the continuation of the interception of wire communication and electronic

 communications for the cellular telephone of Melendez-Mendoza and the cellular telephone of

 E. Khwaja. Id.

               On or about January 29, 2018, the Honorable Judge Bianco issued an Order

 authorizing the continuation of the interception of wire communication and electronic

                                             11
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 14 of 101 PageID #: 1814




 communications for the cellular telephone of Melendez-Mendoza, and authorizing the

 interception of wire communication for the cellular telephone of Rahimi. Id. The probable

 cause for the Rahimi wiretap is discussed in the argument section.

                All agents and monitors assigned to the wire interceptions were trained to

 minimize in compliance with federal law. See Affidavit of HSI Special Agent John M.

 Szwalek, Jr. in Opposition to Defendants’ Omnibus Motions dated May 19, 2020, attached

 hereto as Affidavit 1 at ¶¶ 10-12.

               Minimization was conducted for each wiretap order. Since most of the

 interceptions were conducted in a foreign language, in this case Dari, the native language of

 some of the defendants, agents were unable to ascertain what was being communicated

 between the parties at the outset of such calls. Nevertheless, monitors continually minimized

 conversations. Examples of such minimization are set forth in the Minimization Section below

 on page 57. Consistent with the Wiretap Application, approximately a thousand intercepted

 calls were minimized. See Affidavit 1 at ¶13.

               B.      The July 2017 Search Warrant

               On July 28, 2017, the Honorable Anne Y. Shields, United States Magistrate

 Judge for the Eastern District of New York, authorized a search for information associated

 with the email account ranar@syscoint.com that was controlled by GoDaddy.com, LLC (the

 Rahimi Email Search Warrant”). See Copy of the July 28, 2017 Application and Search

 Warrant annexed hereto as Exhibit C. As set forth in the Affidavit of HSI SA John Szwalek,

 Jr. (the “Szwalek Rahimi Email SW Aff.”), part of Ex. C, there was probable cause to search

 Rahimi’s emails for evidence of money laundering conspiracy, structuring and related

                                              12
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 15 of 101 PageID #: 1815




 substantive crimes. See Ex. C at ¶¶ 11-21. The affidavit in support of the search warrant

 outlined the evidence demonstrating the use of Rahimi’s email in the operation of the Khwaja

 Companies, companies that were permeated by illegality, including money laundering,

 structuring and other forms of concealment and criminality. Id. at ¶¶ 7-10). The email search

 warrant included a time frame and limited the relevant emails to the time period since January

 1, 2014. See Ex. C, Page 22.

        C.     The Indictment

               As a result of the conduct described above, on November 7, 2018, a federal

 grand jury sitting in the Eastern District of New York returned a six-count indictment against

 the defendants. Specifically:

               Count One of the Indictment charges all the defendants with participating in a

 conspiracy to commit money laundering, in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1),

 1956(a)(2), 1956(a)(3) and 1957 (see Ind. at ¶¶ 14-15);

               Count Two of the Indictment charges E. Khwaja, Melendez-Mendoza and

 Bokhari with the operation of an unlicensed money transmitting business, in violation of 18

 U.S.C. § 1960(a) (Id. at ¶¶ 16-17);

               Count Three of the Indictment charges E. Khwaja, Melendez-Mendoza and

 Bokhari with causing the failure to file currency transaction reports (“CTRs”), in violation of

 31 U.S.C. §§ 5324(a)(1), 5324(d)(1), and 5324(d)(2) (Id. at ¶¶ 18-19);

               Count Four of the Indictment charges E. Khwaja, Melendez-Mendoz and

 Bokhari with causing the failure to file IRS 8300 reports, in violation of 31 U.S.C.

 §§ 5324(b)(1), 5324(d)(1), and 5324(d)(2) (Id. at ¶¶ 20-21);

                                               13
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 16 of 101 PageID #: 1816




               Count Five of the Indictment charges all defendants, except defendant Saenz,

 with structuring financial transactions, in violation of 31 U.S.C. §§ 5324(a)(3), 5324(d)(1),

 and 5324(d)(2) (Id. at ¶¶ 22-23); and

               Count Six of the Indictment charges all defendants with interstate and foreign

 travel and transportation in aid of a racketeering enterprise, in violation of 18 U.S.C.

 §§ 1952(a)(1)(A), and 1952(a)(3)(A) (Id. at ¶¶ 24-25).

               In addition, the Indictment contains five pages identifying the defendants’ and

 their respective companies, and outlining the money transmitting business license

 requirements and the currency reporting requirements. Id. at ¶¶ 1-13.

        D.     The November 2018 Search Warrants of Certain Offices and Homes

               1.      The Applications and Corresponding Search Warrants

               On November 13, 2018, the Honorable Anne Y. Shields, United States

 Magistrate Judge for the Eastern District of New York, authorized a search of the offices of

 the Khwaja Companies in Farmingdale, New York, as well as the homes of E. Khwaja, A.

 Khwaja, Rahimi and Rhamatzada (the “November 13 Search Warrants”). See Copy of the

 November 13 Application and Search Warrants, collectively, annexed hereto as Exhibit A. As

 set forth in Ex. A, there was probable cause to search the offices and the defendants’ homes.

 See Ex. A at ¶¶ 6-71; 80-87. The Indictment was attached and incorporated by reference.

               On November 14, 2018, the Honorable Jonathan Goodman, United States

 Magistrate Judge for the Southern District of Florida, authorized a search of the offices of the

 Khwaja Companies in Florida at two different locations, Tronix and Sysco in Doral, Florida

 (“E. Khwaja Companies”) and ISK, Solid Wireless and Solid Electronics in Miami, Florida

                                               14
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 17 of 101 PageID #: 1817




 (“A. Khwaja Companies”) (the “November 14 Search Warrants”). See Copy of the November

 14 Application and Search Warrants annexed hereto as Exhibit D. As set forth in the Affidavit

 of HSI Special Agent Zulay Nunez (“Nunez SW Aff.”), there was probable cause to search the

 offices in Florida. See Ex. D at ¶¶ 5-46.

               Regarding probable cause for the November 2018 search warrants, during the

 wiretaps, numerous telephone calls were intercepted that demonstrated E. Khwaja, A. Khwaja,

 Rahimi, Rhamatzada and others were involved in a money laundering scheme that flowed

 through New York and Florida to South America. Id. at ¶¶ 31-46. The wiretaps also showed

 that E. Khwaja, A. Khwaja, Rahimi and Rhamatzada were working on the Khwaja Companies

 work from home exclusively or partially. In addition to the wiretap evidence that established

 probable cause to search the offices and the homes, as set forth in the Szwalek SW Aff. (Ex.

 A at ¶¶ 43-53), and the Nunez SW Aff. (Ex. D at ¶¶ 38-47), the government had developed

 additional evidence of the defendants’ money laundering scheme as the result of other

 investigative techniques including financial investigation.

               The Szwalek SW Affidavit, which attached the underlying Indictment in this

 case, and the Nunez SW Affidavit, which summarized that Indictment, provided

 overwhelming probable cause that E. Khwaja, A. Khwaja, Rahimi and Rhamatzada, among

 others, were engaged in TBML through the Khwaja Companies. Business practices included

 internal layering with “phantom” invoices, trade discrepancies and receipt of illegal drug

 proceeds. See Ex. A, Szwalek SW Aff., at ¶¶ 25-31; Ex. D at ¶¶ 14-15. The application

 demonstrated that the TBML work, together with other criminality concealing the TBML such

 as structuring, was done not only at the Farmingdale and Florida offices but also at the homes

                                               15
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 18 of 101 PageID #: 1818




 of E. Khwaja, A. Khwaja, Rahimi and Rhamatzada. See Ex. A, Szwalek SW Aff., at ¶ 15.

 Notably, E. Khwaja received bulk cash deliveries and third party checks at his residence as did

 another residence that was searched. Id. at ¶¶ 15, 41.

               In addition, surveillance, wire interceptions and precision location data

 demonstrated that E. Khwaja operated his business, Tronix, from his home in Farmingdale.

 Id. at ¶ 39. E. Khwaja picked up bags of cash in parking lots on Long Island and brought the

 cash back to his home in Farmingdale, where he then packaged and sent the cash via FedEx to

 Tronix in Florida. FedEx records indicate that E. Khwaja sent and/or received approximately

 150 packages over an 18-month period (January 2016 to June 2017). Id. at ¶ 48.

               For her part, defendant Rahimi was the bookkeeper for many Khwaja

 Companies. She worked from home and kept books and records there. Bank records of the

 Khwaja Companies’ accounts involved in the money laundering were mailed to her home.

 Wire intercepts with precision location data confirmed that she worked from home and records

 of various Khwaja Companies were kept there. Id. at ¶¶ 54, 56-63.

               Likewise, defendant Rhamatzada worked for the Khwaja Companies from her

 home in Farmingdale, New York, where she maintained books and records for the Khwaja

 Companies. Id. at ¶¶ 64-65, 67-70.

               A. Khwaja used his residence to receive bank records for accounts used to aid

 the TBML. While the registered owner of National, A. Khwaja’s company, is another

 company named Hamd Associates, A. Khwaja is identified as the president of the company

 and his home address is the mailing address for the business. Id. at ¶¶ 82, 84. Border searches

 of A. Khwaja demonstrated that he used services on his phone, including the WhatsApp

                                               16
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 19 of 101 PageID #: 1819




 messaging platform and text messaging, to communicate with co-conspirators about the money

 laundering scheme. The phone was expected to be in A. Khwaja’s possession and seized for

 evidence at the time of the execution of the search warrant and arrest. Id. at ¶¶ 85-87.

                  The November 13, 2018 and November 14, 2018 Search Warrants authorized

 the search of these premises for and seizure of evidence of money laundering, unlicensed

 money remitting, structuring and the failure to file CTRs and Form 8300 reports, and interstate

 and foreign travel in aid of racketeering enterprises. Indeed, the warrants stated:

                  The properties to be searched and seized is [sic] evidence, fruits
                  and instrumentalities relating to violations of Title 18, United
                  States Code, Section 371 (conspiracy to defraud the United
                  States); Title 18, United States Code, Section 1956(h) (money
                  laundering conspiracy); Title 18, United States Code Section
                  1956 (money laundering); Title 18, United States Code Sections
                  1960 (unlicensed money remitting); Title 31, United States Code,
                  Sections 5324 and 5331 (structuring and failure to file CTRs and
                  Form 8300 reports); and Title 18, United States Code, Section
                  1952 (interstate and foreign travel in aid of racketeering
                  enterprises) (collectively, the “SUBJECT OFFENSES”).

 See November 13, 2018 and November 14, 2018 Search Warrants annexed hereto, as part of

 Exhibit A and Exhibit D, respectively.6 Among the evidence, fruits and instrumentalities to

 be searched and seized, the search warrants further directed searching officers that such

 materials which were evidence, fruits and instrumentalities of the specified Subject Offenses

 could include:

                  1.     Any and all United States and foreign currency.

                  2.     Any and all business books and records relating to the
                         Subject Premises and Subject Vehicle, including:
                         accounts   receivable,   accounts    payable,     cash

 6
  The Florida search warrants for the two offices also included wire fraud and mail fraud as
 two of the Subject Offenses.
                                               17
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 20 of 101 PageID #: 1820




                   disbursements, general journal, cash receipts, work
                   papers, correspondence, copies of tax returns, employee
                   records, payroll records, memoranda, bank statements,
                   bank deposit slips, money order and money order receipts,
                   cancelled checks, drafts, wire transfers, records of and any
                   other documentary and/or physical items relevant to the
                   monetary transactions.

             3.    Any and all documents or forms containing information
                   used or designed for use in filing any federal, state or local
                   income tax return and/or employment tax return.

             4.    Any and all work papers, schedules, summaries or other
                   documents used or designed for use to prepare documents
                   described above.

             5.    Any and all records in the names of [E. Khwaja,
                   Melendez-Mendoza, Bokarhi, Farhat, Rahimi,] Ebadullah
                   Khwaja, Zabiullah Khwaja, [Rhamatzada, A. Khwaja,]
                   Nadia Khwaja, [Saenz], Omar Butt, Akihiko Kaji,
                   Hesamuddin Khwaja, Sayed Abdul, Majid Khwaja,
                   Ibrahim Khwaja, Mahmud Khwaja, Ishan Maqsood
                   Khwaja, Vicki Morales, Sayed Abdullah Khwaja, Ibrahim
                   Khwaja, Sayed Mustafa Khwaja, including U.S.
                   passports; foreign passports; travel records; financial
                   records including evidence of disposition of income,
                   including but not limited to: banking records, real estate
                   records (in the USA and abroad); records substantiating
                   purchase of capital assets (vehicles, boats, etc.);
                   investments, including but not limited to investments in
                   Tronix Telecom, Sysco International, Popular Electronics,
                   Wireless Hub, Gotham Discounts, National Electronics,
                   Solid Wireless, Solid Electronics, ISK Corporation, Taban
                   Company, Ishan International, Roslyn Associates and
                   Hamd Associates.

             6.    Any computer, computer system and related peripherals,
                   tapes, cassettes, cartridges, streaming tape, commercial
                   software and hardware, computer disks, disk drives,
                   monitors, computer printers, modems, tape drives, disk
                   application programs, data disks, systems disk operating
                   system, magnetic media floppy disks, hardware and
                   software operating manuals, tape systems and hard drive
                   and other computer related operation equipment, mobile
                                            18
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 21 of 101 PageID #: 1821




                     telephones, internet access devices, digital cameras and
                     memory cards, scanners, and any electronic data storage
                     devices including but not limited to hardware, software
                     diskettes, backup tapes, CD-ROMS, DVD, flash memory
                     devices, and other storage mediums, any input/out
                     peripheral devices, including but not limited to passwords,
                     data security devices and related documentation, and any
                     hardware/software manuals related to or used to store
                     financial data.

              7.     Any and all cameras, smartphones, and cellular
                     telephones.

              8.     Any and all credit card and other financial information,
                     including but not limited to bills and payment records,
                     reflecting evidence of money laundering, operating an
                     unlicensed money transmission business and failure to file
                     [CTRs].

              9.     Any and all import and export documentation, including
                     but not limited to, air waybills, invoices, sales orders,
                     purchase orders, warehouse receipts from freight
                     forwarders, customs forms, and shippers export
                     declarations.

 See Ex. A, Attachment A to Search Warrants.

              The search of the office premises in Farmingdale was intended to obtain the

 business records of the Khwaja Companies. Similarly, the search of the office premises in

 Florida, being offices for Tronix, Sysco, ISK, Solid Wireless and Solid Electronics were

 intended to obtain the business records of those Khwaja Companies. Due to redactions by the

 issuing magistrate judge, the November 14 Search Warrants in Florida covered a slightly

 reduced scope of documents than the November 13 Search Warrants in New York. See Ex. A

 (November 13 Search Warrants); Ex. D (November 14 Search Warrants); Affidavit 3.




                                             19
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 22 of 101 PageID #: 1822




               2.      Operational Briefing of the New York Search Warrants

               On November 13, 2018, at approximately 1400 hours at the Central Islip Court

 House, HSI SA Szwalek, SA Richard Branda and Group Supervisor Andrew Borra briefed the

 team leaders and law enforcement partners on the planned execution of seven federal search

 and arrest warrants in the Eastern District of New York, in connection with the arrests of E.

 Khwaja, A. Khwaja, Rahimi and Rhamatzada on money laundering charges and other financial

 crimes and searches of the related properties. Individual team target folders were created,

 which included copies of the search warrants, operation plan, and personnel assignments. In

 sum and substance, each of the seven locations were explained to each of the seven team

 leaders and the operation plan was read. The information relayed to and discussed with the

 team leaders included: a history and explanation of the investigation; sections of the affidavit

 in support of the issuance of the New York search warrants was read; the charges/violations

 and the time frame for responsive documents to be that reflected in the indictment (Affidavit

 1 at ¶ 17); the fact that four of the search warrant locations were in close proximity of each

 other; personnel assignments; specific evidence, such as the cellular phones of the now

 defendants; the processing of the defendants upon arrest; the protocol for bringing evidence

 back to the HSI office at 545 Federal Plaza, Central Islip; and the meet location for the day of

 execution.    In particular, agents were instructed to seize all evidence, fruits and

 instrumentalities of the specific crimes identified in Attachment H that were bulk cash,

 electronic devices used in the operation of the Khwaja Companies or documents since October

 2013 as listed on the attachment. See Affidavit 1 at ¶ 17.




                                               20
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 23 of 101 PageID #: 1823




               Furthermore, agents were specifically instructed to adhere to the dates of the

 conspiracy set forth in the Indictment (i.e., October 2013 through November 2018) when

 searching and seizing items from the residences and business. These dates were also written

 down on a copy of the Search Warrant for “239 Carnation,” the residence of E. Khwaja, which

 copy was used during the briefing by SA Szwalek. Id. at ¶ 17.

               3.      Operational Briefing of the Florida Search Warrants

               On November 14, 2018, at approximately1400 hours at the Miramar HIDTA

 office in Miramar, Florida, HSI SA Michael Reinosa, SA William Harnett and Group

 Supervisor Philip Goode briefed the team leaders and law enforcement partners on the planned

 execution of two federal search and three federal arrest warrants in the Southern District of

 Florida, in connection with the arrests of Saenz, Bokhari and Melendez-Mendoza on money

 laundering charges and other financial crimes and searches of the two related office properties.

 Individual team target folders were created, which included copies of the search warrants,

 operation plan, and personnel assignments. In sum and substance, each of the five locations

 were explained to each of the five team leaders and the operation plan was read. The

 information relayed to and discussed with the team leaders included: a history and explanation

 of the investigation; the charges/violations and the time frame for responsive documents

 specifying October 2013 to date; personnel assignments; specific evidence, such as the cellular

 phones of the now defendants; the processing of the defendants upon arrest; the protocol for

 bringing evidence back to the HSI office at SAC, Miami; and the meet location for the day of

 execution. In particular, agents were instructed to seize all evidence, fruits and

 instrumentalities of the specific crimes identified in Attachment H that were bulk cash,

                                               21
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 24 of 101 PageID #: 1824




 electronic devices used in the operation of the Khwaja Companies or documents since October

 2013 as listed on the attachment. See Affidavit of William Harnett, dated April 28, 2020

 annexed hereto as Affidavit 2.

               Furthermore, agents were specifically instructed to adhere to the dates of the

 conspiracy set forth in the Indictment (i.e., October 2013 through November 2018) when

 searching and seizing items from the two businesses. Id.

               4.     Execution of the November 2018 Search Warrants

               On November 15, 2018, law enforcement officers conducted the court-

 authorized search of the offices of the Khwaja Companies and the homes of E. Khwaja, A.

 Khwaja, Rahimi and Rhamatzada in New York (seven locations including offices and homes)

 and Florida (two offices).

               5.     Post-Execution Analysis of Seized Materials

                      a.       Review of Seized Hard Copy Documents

               Following the execution of the search warrants, the government searched the

 hard copy documents seized immediately after their seizure and returned those found to be

 irrelevant. See Affidavit 1 ¶ 44. Those documents determined to be relevant and subject to

 the search warrant were produced in discovery, pursuant to Fed. R. Crim. P. 16. The cover

 letters memorializing each production are attached hereto as Exhibit E.

                      b.       Searches of the Seized Electronic Material

               With respect to the electronic devices seized pursuant to the court-authorized

 search   warrants,   the     government   seized   a   total   of   33   cellular   phones,   65

 computers/tablets/laptops, and 143 media storage devices at the defendants’ residences and

                                               22
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 25 of 101 PageID #: 1825




 offices.7 See Affidavit 1 at ¶ 20. The government searched the electronic evidence only in

 connection with this prosecution. For details on the steps taken with respect to electronic

 devices seized from each location, see Affidavit 1 at ¶¶ 28-43.

                 In summary, as with the hard copy documents, the process of searching the

 electronic evidence seized in New York started on the day of the execution of the search

 warrants. The search of the electronic evidence seized in Florida started the following week

 when the images made and the original electronic equipment was brought to New York. For

 both New York and Florida seizures, the imaging process conducted on-site was consistent

 with the procedure outlined in the application for the search warrants.8 See Ex. A at ¶¶ 98-

 103; Ex. D at ¶¶ 47-52; Affidavit 1 at ¶¶ 21-28. Similarly, actions taken including seizure of

 cellular phones and the imaging process were consistent with the affidavit for the search

 warrants.

                 The process differs for certain items. With respect to the thumb drives and hard

 drives,9 the devices were hooked up to a write blocker10 to create a forensic image. A forensic

 agent then put the forensic image into forensic software. This two-step process made the hard




        7
          In addition to those five locations, agents seized 9 computers/laptops, 4 tablets,
 thirteen cellular phones, nine media storage devices and various documents from two
 additional locations authorized by the search warrants.
        8
         Agents imaged two servers, five cellular phones, 40 computers, and 28 media storage
 devices onsite.
        9
            A total of 178 items.
        10
           A write blocker is a specialized type of computer hard disk controller made for the
 purpose of gaining read-only access to computer hard drives without the risk of damaging the
 drive’s contents.
                                               23
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 26 of 101 PageID #: 1826




 drive or thumb drive searchable. Generally, agents cannot review anything except an image

 for search purposes. See Affidavit 1 at ¶ 29.

                 Depending on the size of the content (megabytes v. terabytes) of the device,

 these steps can take anywhere from forty minutes to a matter of days. The hard drive on a

 typical computer takes one agent two days from hooking the device up to write blocker

 software to turning the searchable forensic image over to the searching agent. The standard

 practice is to have one person create the searchable forensic images because that person will

 be a witness at trial. However, due to the volume of material seized (i.e., 18.6 terabytes), from

 the day of the execution of the search warrant, the government has had multiple forensic agents

 perform this task. Id. at ¶ 30. Once a forensic image was produced, it was reviewed by an

 agent. This process was simultaneously being completed on multiple electronic devices. Id.

 at ¶ 31. The government searched forensic images of the electronic material, as the original

 devices were either imaged on the day of the search (and, thus, not physically removed from

 the premises) or returned to the defendants, as identified above.

                 As to cellphones, unlike thumb drives and hard drives, cellphones must be

 turned on for extraction because there is no hard drive to image as they consist, in their core,

 of memory chips on a board. Id. at ¶ 32. Here, starting on the day of the search, the phones

 was initially hooked up to Cellebrite software. Id. at ¶ 33. Using the Cellebrite software, a

 forensic agent conducted extractions of data from the applications on the phone including, for

 example, text messages, Whats App communications and photographs. Id. at ¶ 34. Thirty-

 three cellphones were seized from all locations; five additional cellphones were imaged on-

 site. Id. at ¶ 35.

                                                 24
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 27 of 101 PageID #: 1827




               In total, the government seized approximately 18.6 terabytes of electronic

 material. Id. at ¶ 36. As noted above, given the volume of electronic material and information

 seized, the government had many agents working on searching the electronic evidence. Using

 a team of approximately eight full-time agents, including forensic agents, the government

 searched cellphones, hard drives, thumb drives and computers. Id. at ¶ 37. For WhatsApp

 messages on the 33 cellphones, eight cellphones had to be searched manually one page at a

 time. Id. at ¶ 38. Despite the magnitude of the search, the entire search of seized materials,

 except for WhatsApp messages, was completed in less than ten months. Id. at ¶ 39.

               As set forth above, the government either returned the original devices or

 provided images of the devices to the respective defendants. Of that universe of material, the

 government identified those items that were discoverable pursuant to Rule 16 of the Federal

 Rules of Criminal Procedure. Further, from that subset of Rule 16 discoverable material, the

 government highlighted certain portions of the discovery for the defendants. During the time

 that the government was searching the seized evidence, the government was producing

 discovery. First, shortly after the searches, the government produced the evidence arising out

 of the wiretapped conversations. See Affidavit 1, at ¶¶ 59-60 for further details of discovery.

               5.      The Government Supplied its Search Protocol

               The government has repeatedly identified the search protocol used for searching

 all electronic material including the imaged computers, including their hard drives, to the Court

 and the defendants. See the Government’s correspondence to the Honorable Joan M. Azrack,

 dated June 14, 2019 and June 21, 2019, which are attached hereto as Exhibit F.




                                                25
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 28 of 101 PageID #: 1828




                With respect to searching the electronic devices, as discussed above, the

 material was placed in searchable formats. This process was commenced by forensic agents

 within days after the November 15, 2018 searches. See Affidavit 1 at ¶ 40. The search

 protocols used by the reviewing agents derived from the language and limitations of the

 respective search warrant including the time range listed in the Indictment. Once the forensic

 agents created a searchable image, a search was done by date in order to limit the universe to

 dates within the parameters of the search warrants as the agents understood them; specifically,

 the relevant time period for the search was October 2013 through November 2018, as set forth

 in the Indictment attached to the affidavit in support of the November 13 Search Warrants.

 Non-responsive areas of the imaged electronic device were segregated as non-relevant. Id. at

 ¶ 41.

                Using the time relevant subset, agents used keyword searches. In particular, a

 search of names (both of individuals and businesses) was done to obtain all documents within

 the relevant time period that mention either a company or individual identified in the search

 warrant whose records are within the scope of the search warrant. Id. at ¶ 42.

                The time relevant subset was also searched for English and Spanish words

 believed, from an investigative standpoint, to be relevant. For example, words relating to the

 crimes identified in the search warrants – e.g., cash, dinero, money, invoices, statements –

 were used as a subset to search the time relevant subset. Id. at ¶ 43. As with all steps, identified

 documents that were not responsive to the search warrant were segregated as non-relevant, not

 photocopied and returned to the defendants. Id. at ¶ 44.




                                                 26
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 29 of 101 PageID #: 1829




                 Lastly, agents conducted additional searches using search terms based upon the

 contents of retrieved relevant documents and information continuously received from

 individuals with knowledge of defendants’ money laundering operations. Id. at ¶ 43.

                 As discussed in the government’s June 21, 2019 letter, part of Ex. F hereto,

 search protocols, of necessity, evolve during searches due to misspellings and terms and codes

 learned from proffers, informants, and examination of the electronic device(s) itself. See Ex.

 F, June 21, 2019 letter, at Page 5. As the United States Court of Appeals for the Second Circuit

 stated: “…even very simple codes can defeat a pre-planned word search.” United States v.

 Ulbricht, 858 F.3d 71, 102 (2d Cir. 2017). Here, where the entire corporate structure was a

 front and the Khwaja Companies consistently received funds unrelated to any legitimate

 business and, instead only related to funds stemming from illegal sources such as national and

 international drug trafficking, masking of transactions is necessary because the Khwaja

 Companies were not creating files that said “A. Khwaja Drug Trafficking Proceeds to Send to

 Diesel (Farhat).”

                 In fact, the evidence will show that defendants took efforts to mask their

 criminal conduct including the use of multiple wires for a single transaction and falsified

 business records including, but not limited to, the creation of sales journals showing purported

 sales to companies operated by undercover agents of the U.S. Government that had not

 purchased any materials from the Khwaja Companies but had merely delivered funds or sent

 wires to the Khwaja Companies after confirming the funds were drug proceeds. See Affidavit

 1 at ¶¶ 3, 6.




                                               27
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 30 of 101 PageID #: 1830




        E.     Defendant Saenz’s Arrest and Post-Arrest Statements

               On November 15, 2018, defendant Saenz was arrested at the ISK and Solid

 Wireless/Solid Electronics offices in Miami, Florida, pursuant to a valid arrest warrant issued

 on the Indictment. He was not thrown against the wall prior to his interview. At the time of

 his arrest, Saenz was read his Miranda rights, after which he stated that he was willing to talk

 to law enforcement. At approximately 10:59 a.m., after Saenz was read his Miranda rights in

 English and Spanish, and prior to his interview, Saenz was provided with a written waiver of

 rights, in Spanish, which he read and signed. See Miranda Waiver of Rights, signed by Saenz

 on November 15, 2018, attached to Affidavit 2. Following the execution of the written waiver,

 agents interviewed Saenz for approximately one hour. While the interview was conducted in

 English, as Saenz speaks English fairly well, a Spanish interpreter was present for the entire

 interview. Saenz choose to communicate in English and not use the interpreter; however, for

 any questions that Saenz did not understand, the Spanish interpreter clarified the question. The

 handwritten and typed notes of the interview are attached to Affidavit 2.

        F.     The Government’s Rule 16 Discovery Productions

               The government began producing discovery shortly after the Indictment was

 returned and has done so on a rolling basis. Pursuant to Federal Rule of Criminal Procedure,

 the government has produced discovery on the defendants as follows: November 30, 2018 (E.

 Khwaja, A. Khwaja, Rahimi and Rhamatzada); January 28, 2019 (Rahimi); February 15, 2019

 (Saenz and Melendez-Mendoza); June 12, 2019 (E. Khwaja and Melendez-Mendoza); June

 13, 2019 (all defendants); September 16, 2019 (all defendants); October 8, 2019 (all

 defendants); and March 16, 2020 (Saenz’s new attorney). As a result of the scope and

                                               28
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 31 of 101 PageID #: 1831




 complexity of the defendants’ criminal conduct, the discovery has been extensive, consisting

 in large part of wiretap communications, email communications, forensic images of cellular

 phones, computers, laptops, thumb drives and hard drives, bank records and other financial

 documents.

        G.     The Defendants’ Pretrial Motions

               On March 6, 2020 (A. Khwaja, Rhamatzada and Rahimi), March 9, 2020 (E.

 Khwaja), March 10, 2020 (Bokhari), and April 20, 2020 (Saenz), the defendants filed the

 instant motions. Where noted, defendants E. Khwaja, Rahimi, Bokhari and Saenz join

 defendants A. Khwaja and Rhamatzada’s Joint Def. Mem. For the reasons set forth below,

 unless otherwise noted, all of the defendants’ claims are without merit and should be denied.




                                              29
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 32 of 101 PageID #: 1832




                                         ARGUMENT

                                            POINT I

                               DEFENDANTS’ MOTIONS
                            TO DISMISS SHOULD BE DENIED

               Defendants A. Khwaja and Rhamatzada request that the Court dismiss the

 conspiracy to commit money laundering count (Count One) and the substantive counts

 charging structuring of financial transactions and the interstate and foreign travel and

 transportation in aid of a racketeering enterprise (Counts Five and Six) of the Indictment, or in

 the alternative, sever those counts from the upcoming trial. See Joint Def. Mem. at 8-16.

 Defendant E. Khwaja joins in this motion with respect to Count One. See E. Khwaja Mem. at

 3-5. Defendant Saenz joins in this motion with respect to Counts One and Six. See Saenz

 Mem. at 1, 4. For the reasons set forth below, their motions should be denied.

 I.     Applicable Law

        A.     Sufficiency of an Indictment Pursuant to Fed. R. Crim. P. 7

               For an indictment to be sufficient, it must give the defendant notice of the charge

 against him. Federal Rule of Criminal Procedure 7(c) requires that an indictment contain a

 “plain, concise and definite written statement of the essential facts constituting the offense

 charged.” Fed. R. Crim. P. 7(c). It is well-established that “an indictment is sufficient if it,

 first, contains the elements of the offense charged and fairly informs the defendant of the

 charge against which he must defend, and, second, enables him to plead an acquittal or

 conviction in bar of future prosecutions for the same offense.” United States v. Alfonso, 143

 F.3d 772, 776 (2d Cir. 1998) (quoting Hamling v. United States, 418 U.S. 87, 117 (1974)); see

 also United States v. Stringer, 730 F.3d 120, 124 (2d Cir. 2013). When determining whether

                                                30
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 33 of 101 PageID #: 1833




 or not a count sufficiently alleges a violation, the indictment should be read “in its entirety.”

 United States v. Hernandez, 980 F.2d 868, 871 (2d Cir. 1992).

               An indictment is “impermissibly duplicitous” when it “combines two or more

 distinct crimes into one count” and “the defendant is prejudiced thereby.” United States v.

 Sturdivant, 244 F.3d 71, 75 (2d Cir. 2001) (citing United States v. Murray, 618 F.2d 892, 896

 (2d Cir. 1980)); United States v. Aracri, 968 F.2d 1512, 1518 (2d Cir. 1992). As the Second

 Circuit held in United States v. Margiotta, 646 F.2d 729 (2d Cir. 1981), “‘if the doctrine of

 duplicity is to be more than an exercise in mere formalism, it must be invoked only when an

 indictment affects the policy considerations’ that underlie that doctrine.” Id. at 732-733

 (quoting Murray, 618 F.2d at 897). The Court of Appeals in Margiotta explained the policies

 underlying the concern about duplicity as follows:

               [A]voiding the uncertainty of whether a general verdict of guilty
               conceals a finding of guilty as to one crime and a finding of not
               guilty as to another, avoiding the risk that the juror may not have
               been unanimous as to any one of the crimes charged, assuring the
               defendant adequate notice, providing the basis for appropriate
               sentencing, and protecting against double jeopardy in a
               subsequent prosecution.

 646 F.2d at 733 (citing Murray, 618 F.2d at 896); Sturdivant, 244 F.3d at 75. Thus, a count of

 an indictment is “impermissibly duplicitous” only where the failure to charge the offenses as

 separate counts “risks unfairness to the defendant.” Margiotta, 646 F.2d at 733.

               The Second Circuit has cautioned that a “conspiracy indictment presents unique

 issues in the duplicity analysis because a single agreement may encompass multiple illegal

 objects.” Aracri, 968 F.2d at 1518 (internal quotation marks omitted). That is why “the

 allegation in a single count of a conspiracy to commit several crimes is not duplicitous, for the

                                                31
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 34 of 101 PageID #: 1834




 conspiracy is the crime and that is one, however diverse its objects.” Id. (internal quotation

 marks and alternations omitted). Indeed, it has long been recognized that acts that could be

 charged as separate counts of an indictment may instead be charged in a single count if those

 acts could be characterized as part of a single continuing scheme, even in the face of complaints

 about possible duplicity. United States v. Sturdivant, 244 F.3d 71, 76 (2d Cir. 2001) (citing

 United States v. Tutino, 993 F.2d 1125, 1141 (2d Cir. 1989)).

                Consequently, as long as “the Indictment on its face sufficiently alleges a single

 conspiracy, the question of whether a single conspiracy or multiple conspiracies exists is a

 question of fact for the jury.” United States v. Rajaratnam, 736 F. Supp. 2d 683, 688 (S.D.N.Y.

 2010); see also United States v. Friedman, 854 F. 2d 535, 561 (2d Cir. 1988) (“Whether the

 evidence in a case establishes single or multiple conspiracies is a question of fact to be resolved

 by a properly instructed jury.”). “‘Boilerplate allegations’ of a single conspiracy survive this

 ‘facial test.’” Rajaratnam, 736 F. Supp. 2d at 688 (quoting United States v. Ohle, 678 F. Supp.

 2d 215, 222-23 (S.D.N.Y. 2010)). Applying this standard, “courts in this Circuit have

 repeatedly denied motions to dismiss a count as duplicitous.” Ohle, 678 F. Supp. 2d at 222.

                Moreover, “[t]he remedy for a duplicitous indictment before trial is

 reformulation rather than dismissal.” Federal Criminal Practice; a 2nd Circuit Handbook, 19th

 Ed., p. 503, Gleeson, et al. (2019) (citing United States v. Droms, 566 F.2d 361, 363 n.1 (2d

 Cir. 1977) (“Duplicity, of course, is only a pleading rule and would in no event be fatal to the

 count.”)); Etienne v. United States. No. 05-CR-353, 2011 WL 1044956, at *2 (S.D.N.Y. Mar.

 17, 2011) (“It may be added that, if the count in question were duplicitous, and if petitioner’s

 counsel had objected, the result would not have been dismissal, as petitioner assumes, but an

                                                 32
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 35 of 101 PageID #: 1835




 amendment of the charges to eliminate duplicity.”). Instead, “courts can employ alternatives

 that are less drastic than dismissal, such as instructing the jury that it must be ‘unanimous as

 to the conduct underlying the conviction,’” United States v. Barret, No. 10-CR- 809 (KAM),

 2011 WL 6780901, at *2 (E.D.N.Y. Nov. 27, 2011) (quoting Sturdivant, 244 F.3d at 79));

 United States v. Helmsley, 941 F.2d 71, 91 (2d Cir. 1991) (“[A]ny possibility of a duplicitous

 verdict was removed by [the Judge’s] careful charge.”).

               Indeed, dismissal of counts of an indictment is an “‘extraordinary remedy’

 reserved only for extremely limited circumstances implicating fundamental rights.” United

 States v. De La Pava, 268 F.3d 157, 165 (2d Cir. 2001) (citation omitted). The law is well-

 settled that “[a]n indictment returned by a legally constituted and unbiased grand jury . . . if

 valid on its face, is enough to call for trial of the charge on the merits.” Costello v. United

 States, 350 U.S. 359, 363 (1956).

        B.     Joinder Pursuant to Fed. R. Crim. P. 8

               Rule 8(b) permits the Government to “charge 2 or more defendants” in the same

 indictment “if they are alleged to have participated in the same act or transaction, or in the

 same series of acts or transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b).

 The Second Circuit has “interpreted the ‘same series of acts or transactions’ language of Rule

 8(b) to mean that ‘joinder is proper where two or more persons’ criminal acts are unified by

 some substantial identity of facts or participants, or arise out of a common plan or scheme.’”

 United States v. Rittweger, 524 F.3d 171, 177 (2d Cir. 2008) (quoting United States v.

 Cervone, 907 F.2d 332, 341 (2d Cir. 1990)). As evidenced by the use of the disjunctive “or,”

 the satisfaction of either prong is sufficient to support joinder. See, e.g., United States v.

                                                33
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 36 of 101 PageID #: 1836




 Guillen-Rivas, 950 F. Supp. 2d 446, 454 (E.D.N.Y. 2007) (membership in the same conspiracy

 or related conspiracies constitute participation in ‘a common scheme or plan’); United States

 v. Aronson, No. 98 Cr. 564 (DAB), 1999 WL 97923, at *3 (S.D.N.Y. Feb. 24, 1999) (finding

 joinder was proper where the charges shared a substantial identity of facts and participants).

 Courts in this Circuit apply “a commonsense rule to decide whether, in light of the factual

 overlap among charges, joint proceedings would produce sufficient efficiencies such that

 joinder is proper notwithstanding the possibility of prejudice to either . . . of the defendants

 resulting from the joinder.” Rittweger, 524 F.3d at 177 (internal quotation marks omitted).

               Joinder is presumptively appropriate where defendants are charged with

 participating in a single conspiracy. See, e.g., United States v. Nerlinger, 862 F.2d 967, 973

 (2d Cir. 1988) (“The established rule is that a non-frivolous conspiracy charge is sufficient to

 support joinder of defendants under Fed. R. Crim. P. 8(b).”). Rule 8(b) also permits the joinder

 of defendants charged in distinct conspiracies so long as those defendants share either a

 substantial identity of facts or participants, or a common plan or scheme. See, e.g., United

 States v. Attanasio, 870 F.2d 809, 815 (2d Cir. 1989) (joinder appropriate where there were

 two groups of defendants charged with separate conspiracies with only one defendant in

 common to both conspiracies because the transactions alleged in both were part of a series of

 acts that shared a common purpose of concealing and laundering the income of the common

 defendant).

               C.      Law Regarding Conspiracy

               “A single conspiracy may encompass members who neither know one another’s

 identities . . . nor specifically know of one another’s involvement.” United States v. Sureff,

                                               34
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 37 of 101 PageID #: 1837




 15 F.3d 225, 230 (2d Cir. 1994) (citations omitted); see also United States v. Labat, 905 F.2d

 18, 21 (2d Cir. 1990) (“The defendant need not know the identities of all of the other

 conspirators, nor all of the details of the conspiracy.”). The government may prove that

 multiple defendants are part of the same, unified conspiracy by showing that “each alleged

 member agreed to participate in what he knew to be a collective venture directed toward a

 common goal.” Sureff, 15 F.3d at 229-30 (quoting United States v. Maldonado-Rivera, 922

 F.2d 934, 963 (2d Cir. 1990)). “A single conspiracy may be found where there is ‘mutual

 dependence and assistance’ among the [participants], a common aim or purpose . . . or a

 permissible inference, from the nature and scope of the operation, that each actor was aware

 of his part in a larger organization where others performed similar roles equally important to

 the ‘success of the venture.’” United States v. Vanwort, 887 F.2d 375, 383 (2d Cir. 1989)

 (alterations in original) (quoting United States v. Bertolotti, 529 F2.2d 149, 154 (2d Cir.

 1975)). Additionally, a single conspiracy is not transformed into multiple conspiracies merely

 by virtue of the fact that it may involve two or more phases or spheres of operation, so long as

 there is sufficient proof of mutual dependence and assistance.” United States v. Berger, 224

 F.3d 107, 114-15 (2d Cir. 2000) (quoting Maldonado-Rivera, 922 F.2d at 963).

               In a “hub-and-spoke” or “wheel” conspiracy specifically, “members of a ‘core

 group’ deal with a number of contacts who are analogized to the spokes of a wheel and are

 connected with each other only through the core conspirators.” United States v. Manarite, 448

 F.3d 583, 589 (2d Cir. 1971); See also United States v. Taggert, No. 09-CR-984 (BSJ), 2010

 WL 532530, at *1-2 (S.D.N.Y. Feb. 11, 2010 (describing wheel conspiracies). In such cases,

 “[t]o prove a single conspiracy, . . . the Government must show that there was a ‘rim’ around

                                               35
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 38 of 101 PageID #: 1838




 the spokes, such that the ‘spokes’ became coconspirators with each other.” United States v.

 Pauling, 256 F. Supp.3d 329, 335 (S.D.N.Y. 2017), aff’d and remanded, 924 F.3d 649 (2d Cir.

 2019). The “spoke” participants may be found members of a single conspiracy along with the

 “hub” conspirators as long as the spoke participants “knew or had reason to know of the

 existence . . . of one or more of the other spoke participants.” Manarite, 448 F.2d at 589; see

 also Taggert, 2010 WL 532530, at *1 (“While [the two spoke participants] may have been

 unaware of each other’s identity, they could not have been unaware that the other existed. That

 is all that a wheel conspiracy requires.”).

                Finally, when an indictment charges multiple parties in a single conspiracy, “the

 question of whether a single conspiracy or multiple conspiracies exists is a question of fact for

 the jury.” United States v. Rajaratnam, 736 F. Supp.2d 683, 688 (S.D.N.Y. 2010); see United

 States v. Aracri, 968 F.2d 1512, 1519 (2d Cir. 1992) (“Whether the government has proved a

 single conspiracy or instead has proved ‘multiple other independent conspiracies is a question

 of fact for a properly instructed jury.’”).

 II.    Discussion

        A.      The Indictment Is Not Duplicitous

                The defendants contend that Counts One, Five and Six are duplicitous and

 should either be dismissed or, in the alternative, severed. See Joint Def. Mem. at 8-16.

 Specifically, the defendants assert that there are two distinct groups of defendants: those that

 work for Tronix and those that work for National. As such, the defendants contend that the

 government alleges multiple conspiracies under the guise of one (Count One). Defendants A.

 Khwaja and Rhamatzada further claim that this duplicity infects the other counts that group

                                                36
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 39 of 101 PageID #: 1839




 the National defendants with the Tronix defendants (Counts Five and Six), and unfairly

 prejudices them. See Joint Def. Mem. at 8-16. The defendants are wrong.

               Defendants claim that there is no evidence that the Khwaja Companies “have

 any connection with each other[,] have ever coordinated or communicated with each other[,]

 have ever agreed about anything or ever mutually benefitted one another[,] or have any

 business relationship with each other” as if that would preclude the defendants from being

 coconspirators with, or structuring on behalf of, the Farhat MLO. See Joint Def. Mem. at 8;

 see also id. at 10-16. That is not correct and, even if it were, it would not provide a basis for

 dismissal.

               As an initial matter, contrary to the defendants’ arguments, Counts One, Five

 and Six do not charge separate schemes. Count One charges a single conspiracy: that is, the

 Khwaja Companies, together with the Farhat MLO, conspired to launder money on behalf of

 international narcotics traffickers.   Similarly, the structuring count, Count Five, reflects

 conduct engaged in by defendants employed by both the National Companies and the Tronix

 Companies, a distinction without any legal difference insofar as Counts One and Five are

 concerned. The structuring, like the money laundering, was done to further the conspiracy.

               As the Indictment alleges, and the government will prove at trial, the defendants,

 together with the Farhat MLO, conspired to launder money on behalf of international narcotics

 traffickers, and each defendant took substantive criminal steps in furtherance of that goal and

 purpose. Further, the defendants had “reason to know of the existence of the other spoke




                                                37
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 40 of 101 PageID #: 1840




 participants.” Manarite, 448 F.2d at 589.11 There are not two distinct groups of companies

 operating separately and distinct; rather, the defendants – through their ownership of, or

 employment with, the Khwaja Companies – are intertwined in their conspiracy with the Farhat

 MLO. There is no question that the Farhat MLO forms the “hub of the wheel” in this case,

 and the government will prove at trial that the defendants were well aware of each’s “part in a

 larger organization where others performed similar roles equally important to the success of

 the venture.” Vanwort, 887 F.2d at 383.

               All the Khwaja Companies are engaged in the same scheme and the same

 conspiracy, which overarching purpose is to launder money for drug traffickers and money

 launderers in Mexico and South America and conceal that laundering. The Khwaja

 Companies not only accepted bags of cash in parking lots (e.g., E. Khwaja’s conduct) and

 structure the cash into bank accounts, but the companies also accept deposits denominated

 as drug proceeds from undercover officers operating undercover companies (e.g., A.

 Khwaja’s and E. Khwaja’s conduct) and try to mask the source of that cash. In addition,

 the Khwaja Companies both (E. Khwaja and A. Khwaja companies) accepted millions of

 dollars from the same third parties with whom they did no business, another feature of

 TBML.

               In fact, from approximately January 2014 to October 2018, in total, there were

 approximately 51 separate third-party companies that sent money (wires and/or checks) to both

 ISK (an A. Khwaja company) and Tronix (an E. Khwaja company). This amounted to a total



 11 According to records, E. Khwaja’s father and brother are partial owners of National and
 received a share of the profits from National, an A. Khwaja company. See Affidavit 1 at ¶ 6.
                                                38
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 41 of 101 PageID #: 1841




 of $61,819,544.28: A. Khwaja’s company ISK received approximately $42,172,673.53, and

 E. Khwaja’s company Tronix received $19,646,870.75.            None of these 51 third-party

 companies did any business with the Khwaja Companies. Rather, ISK and Tronix both

 received millions of dollars from nominee companies located throughout the United States and

 in South America. Notably, this time period closely tracks the time period of the conspiracy

 set forth in the Indictment. See Ind. at ¶¶ 14-15, 22-23.

               In addition, even a limited government review of select transactions of two of

 the Khwaja Companies – E. Khwaja’s company, Tronix, and A. Khwaja’s company, ISK –

 found indicators of a TBML scheme at both companies. See Exhibit A, Szwalek SW Aff., at

 ¶ 20. The indicators included payments made by third parties with no connection to the

 business, internal layering and ISK’s failure to reconcile invoices with payments as well as a

 trade discrepancy. Id. at ¶¶ 25-26.

               Moreover, all Khwaja Companies engaged in structuring. Not only did Tronix

 and National both keep deposits under ten thousand dollars to evade the currency reporting

 requirements – which is illegal within itself – Tronix and National both structured the illicit

 proceeds directly into their accounts. Notably, the Khwaja Companies are intertwined as

 they share the same accountant, defendant Rahimi, which is a common feature and natural

 consequence of a joint money laundering operation. See Affidavit 1 at ¶ 4.

                Even if the defendants’ assertion that “there is no evidence” linking each to the

 conduct of certain other defendants charged in the conspiracy were accurate – which it is not

 – the “sufficiency of the evidence is not appropriately addressed on a pre-trial motion.”

 Alfonso, 143 F.3d at 776-77. “Whether the government has proved a single conspiracy or has

                                               39
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 42 of 101 PageID #: 1842




 instead proved multiple other independent conspiracies is a question of fact for a properly

 instructed jury.” Acacri, 968 F.2d at 1519. The defendants’ argument on this point must be

 saved for trial. It is not an appropriate basis for dismissal.

        B.      Defendants’ Request to Sever Certain Counts Should Be Denied

                Moreover, defendants A. Khwaja, Rhamatzada and Rahimi’s request for

 severance of certain claims based on contention that the conduct of the “Tronix defendants”

 unfairly prejudice the “National defendants” is equally without merit. See Rahimi Mem. at 4-

 8 (requesting to sever Counts One, Five and Six from Counts Two, Three and Four).

 Defendants’ suggestion that there is “especially acute” prejudice to A. Khwaja (and the

 “National defendants”) from the evidence of E. Khwaja (a “Tronix defendant”) taking bulk

 cash drops in hotel parking lots (Joint Def. Mem. at 13) when A. Khwaja is occupied accepting

 deposits from undercover agents posing as drug traffickers has no merit. The proof against E.

 Khwaja in no way “dwarfs” the proof against A. Khwaja and the proof against E. Khwaja is

 no “more sensational” (Id. at 19-20) than the evidence demonstrating the pattern of acceptance

 of drug traffickers’ monies by A. Khwaja and his acceptance of structured postal money orders.

                Even if there was a disparity of proof – for which the government contends there

 is not – a case cited by the defendants makes it clear that disparity of proof, standing alone, is

 insufficient to justify severance. See United States v. McCabe, No. 05-CR-237 (DRH), 2006

 WL 2990480 (E.D.N.Y. 2006). In McCabe, the only relief given was to sever one count from

 the other counts because the only connection between that count and the other counts was an

 identical defendant. That holding is inapplicable here where the defendants are engaged in a




                                                 40
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 43 of 101 PageID #: 1843




 conspiracy together to serve the Farhat MLO. Contrary to defendants’ claim, as discussed

 above, there is a common plan and purpose here.

                Accordingly, the defendants’ requests for dismissal or to sever certain counts of

 the Indictment should be denied in their entirety.

                                            POINT II

                               DEFENDANTS’ MOTIONS
                         FOR SEVERANCE SHOULD BE DENIED

                Similarly, the defendants’ motions to sever, pursuant to Fed. R. Crim. P. 8(b)

 and/or Fed. R. Crim. P. 14, on the grounds that they are improperly joined because the offenses

 alleged do not rise out of a common plan or scheme, nor do they involve the substantial identity

 of fact or participants (see Joint Def. Mem. at 16-21. See also Rahimi Mem. at 4-8; Bokhari

 Aff. at 2-3; E. Khwaja Mem. at 3-5; Saenz Mem. at 1, 4-5), should be denied.

 I.     Applicable Law12

                The federal criminal justice system has a strong policy in favor of joint trials of

 defendants who are indicted together. See, e.g., Zafiro v. United States, 506 U.S. 534, 537

 (1993). It is well-settled that joint trials under Rule 8 of the Federal Rules of Criminal

 Procedure promote efficiency and “serve the interests of justice by avoiding the scandal and

 inequity of inconsistent verdicts.” Zafiro, 506 U.S. at 537 (citations omitted). Joint trials also

 eliminate the random unfairness of the last-tried defendants having “the advantage of knowing

 the prosecution’s case beforehand.” Richardson v. Marsh, 481 U.S. 200, 210 (1987). In

 addition, joint trials promote efficiency by obviating the need for the government to “present


        12
          For the law on joinder, pursuant to Fed. R. Crim. P. 8, see Point I, Applicable Law,
 Subsection B, supra, at pp. 33-34.
                                              41
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 44 of 101 PageID #: 1844




 [] the same evidence again and again,” before a court that has already heard it all before or to

 call “victims and witnesses to repeat the inconvenience (and sometimes trauma) of testifying.”

 Id. These factors explain why joint trials “play a vital role in the criminal justice system.”

 Zafiro, 506 U.S. at 537 (quotation marks omitted).

                Where, as here, defendants have been properly charged together in a single

 indictment pursuant to Rule 8, there is a strong presumption favoring trying the defendants

 together. Fed. R. Crim. P. 8; United States v. Ramos, 346 F. Supp. 2d 567, 569 (S.D.N.Y.

 2004) citing United States v. Rosa, 11 F.3d 315, 341 (2d Cir. 1993) (“The principles that guide

 [a] district court’s consideration of a motion for severance usually counsel denial.”). The

 presumption is even stronger when “the crime charged involves a common scheme or plan.”

 Ramos, 346 F. Supp. 2d at 569 citing Turoff, 853 F.2d at 1042-43.

                The Supreme Court has instructed district courts to grant a severance under Rule

 14 “only if there is a serious risk that a joint trial would compromise a specific trial right of

 one of the defendants, or prevent the jury from making a reliable judgment about guilt or

 innocence.” Zafiro, 506 U.S. at 539; see also United States v. Harwood, 998 F.2d 91, 95 (2d

 Cir. 1993). Importantly, “[e]ven if prejudice is shown . . . severance is not necessarily

 required” under Rule 14. United States v. Diaz, 176 F.3d 52, 104 (2d Cir. 1999). That is

 because, “even when the risk of prejudice is high, measures less drastic than severance, ‘such

 as limiting instructions, often will suffice to cure any risk of prejudice.’” Id. (quoting Zafiro,

 506 U.S. at 539). Severance is not warranted unless the denial of such relief would so severely

 prejudice a defendant such that he could not obtain a constitutionally fair trial. See, e.g., United

 States v. Locascio, 6 F. 3d 924, 947 (2d Cir. 1993); United States v. Lasanta, 978 F.2d 1300,

                                                 42
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 45 of 101 PageID #: 1845




 1306 (2d Cir. 1992). Indeed, a “defendant raising a claim of prejudicial spillover bears an

 extremely high burden.” Nerlinger, 862 F.2d at 974; see also United States v. Amato, 15 F.3d

 230, 237 (2d Cir. 1994) (“Given the balance struck by Rule 8, which authorizes some prejudice

 against the defendant, a defendant who seeks separate trials under Rule 14 carries a heavy

 burden of showing that joinder will result in substantial prejudice.”) (internal quotations and

 citations omitted). To carry this burden, a defendant “must, at the threshold, articulate specific

 instances of ‘legally cognizable prejudice.’” Harwood, 998 F.2d at 95.

        A.      The Defendants Are Properly Joined Under Fed. R. Crim. P. 8

                The defendants’ arguments fail for the same reasons that the defendants’

 arguments for dismissal or to sever certain counts fail. Namely, that the defendants ignore the

 evidence (largely outlined in the various search warrant and wiretap affidavits), and rely on

 facts that are neither grounded in the Indictment or reality.

                As discussed in detail above, and as alleged in the Indictment, there is a single

 overarching conspiracy in this case: to launder money for drug traffickers and money

 launderers in Mexico and South America and conceal that laundering. The defendants’

 ownership, operation and/or employment by the various Khwaja Companies is in

 furtherance of the same fraudulent criminal scheme and conspiracy. Indeed, the Khwaja

 Companies employ the same accountant – defendant Rahimi – a common feature and

 natural consequence of a joint money laundering operation. See Affidavit 1 at ¶ 4.

                As also discussed above (see pgs. 38-39), the Khwaja Companies accept

 drug trafficking proceeds, engage in structuring and accept third party funds who the

 companies otherwise have no business with.

                                                43
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 46 of 101 PageID #: 1846




                Furthermore, both E. Khwaja’s company, Tronix, and A. Khwaja’s company,

 ISK, conducted business with convicted defendant Mahmoud Barakat, who was also charged

 in the same conspiracy as Farhat, as a result, in part, of their money laundering activity with

 these same third-party companies. Additionally, both ISK and Tronix did business with

 defendant Farhat through some of these same third parties. See Affidavit 1 at ¶ 3.

                Indeed, from approximately January 2014 through October 2018, E. Khwaja’s

 and A. Khwaja’s companies (Tronix and ISK) both received large amounts of funds from

 nominee individuals located throughout the United States and South America. The Khwaja

 Companies, owned by both A. Khwaja and E. Khwaja, received tens of millions of dollars

 from entities with no identifiable business relationship with them. See Exhibit A, Szwalek SW

 Aff. at ¶ 16; Exhibit B, Szwalek Wire App., at ¶ 15.

                For this, the defendants are properly charged in Count One with participating in

 a conspiracy to commit money laundering and in Counts Two through Six with related

 substantive offenses. These charges, standing on their own, are enough to join the defendants.

 See Nerlinger, 862 F.2d at 973 (“The established rule is that a non-frivolous conspiracy charge

 is sufficient to support joinder of defendants under Fed. R. Crim. P. 8(b)”).

                Even assuming arguendo that the defendants’ assertions are accurate and the

 Indictment describes two parallel money laundering conspiracies, the defendants are still

 properly joined, as the defendants was aware of the other’s actions and are unified by a

 substantial identity of facts and overlap of participants.




                                                 44
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 47 of 101 PageID #: 1847




        B.      The Defendants Are Properly Joined Under Fed. R. Crim. P. 14

                As with their motion to sever certain counts as an alternative to dismissal,

 defendants A. Khwaja, Rhamatzada and Rahimi, likewise, each seek to sever their trials under

 Rule 14. The defendants base their motion for severance on the grounds that the “National

 defendants” will suffer prejudice because the jury will hear evidence about the criminal acts

 of their Tronix co-defendants” and the jury may hold that evidence against them. See Joint

 Def. Mem. at 17-20; Rahimi Mem. at 4-8. This application is, equally, without merit.

                The defendants are charged in the same TBML conspiracy and their respective

 criminal conduct is inextricably interwoven with that of their codefendants. The substantive

 counts are mere examples of the criminal conduct each respective defendant took in

 furtherance of the overall TBML conspiracy scheme.

                In order to overcome the aforementioned strong preference for joint trials, the

 defendants must set forth a specific trial right that would be compromised or demonstrate that

 the jury would be prevented from making a reliable judgment about each defendant’s

 respective guilt. Each defendant has failed to do that. Instead, the “National defendants” make

 the conclusory claims that they may be convicted simply because of the evidence of criminal

 conduct of the “Tronix defendants.” Aside from being baseless, such rank speculation is

 insufficient to overcome the strong preference for a joint trial.

                Moreover, even if there were more evidence against one defendant as opposed

 to another, such disparity would, likewise, be of no moment. The relevant inquiry is whether

 joinder with co-defendants would compromise a specific trial right or prevent a jury from




                                                45
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 48 of 101 PageID #: 1848




 making a reliable judgment about each defendant’s guilty. None of the defendants have shown

 otherwise.

                In the event that there were separate trials, the government would have to call

 many of the same witnesses to give virtually the same testimony. For example, the government

 would be required to call the same cooperating witnesses, HSI agents, and reintroduce

 thousands of pages of the same documentary evidence. See Richardson, 481 U.S. at 210

 (stating that the need for witnesses to testify multiple times favors trying to join co-defendants

 together). Under these circumstances, severance would be extremely burdensome and would

 necessarily disadvantage the public, the Court, and the government with repetitive trials.

                Finally, any perceived prejudice to a defendant could easily be rectified with

 appropriate limiting instructions from the Court. It is well-established that a jury is presumed

 to follow a trial court’s instruction. See, e.g., Richardson, 481 U.S. at 211; United States v.

 Pforzheimer, 826 F.2d 200, 205 (2d Cir. 1987). The standard Sand jury instruction regarding

 “Multiple Counts – Multiple Defendants” would accurately instruct the jury and prevent any

 improper consideration. See Sand, Modern Federal Jury Instructions, § 3-8.

                None of the defendants meet the high standard for trial severance based on this

 supposed, speculative prejudice. Because the defendants are charged in the same conspiracy,

 because their conduct arose of the same criminal acts, and because the facts and participants

 substantially overlap, they are properly joined and their motions to sever must be denied.

 And, for the same reasons set forth above in Point I, the defendants’ motion should be

 denied.




                                                46
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 49 of 101 PageID #: 1849




                                           POINT III

                           NO EVIDENCE SEIZED FROM
                       THE WIRETAPS OR SEARCH WARRANTS
                             SHOULD BE SUPPRESSED

               Defendants request suppression of evidence obtained from the wiretaps and the

 search warrants or, in the alternative, for a hearing pursuant to Franks v. Delaware, 438 U.S.

 154 (1978), to determine whether the Court should suppress all evidence obtained from both

 the wiretaps of the various phones and the search warrants. See Joint Def. Mem. at 21-44; see

 also Rahimi Mem. at 8-22; E. Khwaja Mem. at 5-14; and Saenz Mem. at 1, 11-12. Defendants

 claim (i) there was a lack of probable cause, (ii) that omissions tainted the wiretap and warrant

 applications, (iii) that the warrants were overbroad and not particular enough and (iv) that the

 government failed to promptly search the seized materials, in fact “sat on its hands” for months

 after seizure and waited ten months to begin searching devices (Joint Def. Mem. at 21-22, 30).

 The defendants’ suppression motions should be denied.

 I.     Applicable Law

        A.     Probable Cause for Wiretaps and Search Warrants

               The standard for probable cause applicable to a wiretap is the same as that for a

 regular search warrant. United States v. Fury, 554 F.2d 522, 530 (2d Cir. 1977). Probable

 cause to authorize a wiretap “is established if the ‘totality of circumstances’ contained in the

 affidavit indicates a probability of criminal activity and that evidence of the criminal activity

 could be obtained through the use of electronic surveillance.” United States v. Ambrosio, 898

 F. Supp. 177, 181 (S.D.N.Y. 1995) (quoting United States v. Rowell, 903 F.2d 899 (2d Cir.

 1990)). Probable cause exists if the facts in the supporting affidavit are “sufficient to warrant

                                                47
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 50 of 101 PageID #: 1850




 a prudent man in believing” that evidence of a crime would be disclosed through the proposed

 wire surveillance. Beck v. Ohio, 379 U.S. 89, 91 (1964). “Substantial deference is afforded

 the issuing judicial officer’s determination of probable cause . . . and doubts . . . must be

 resolved in favor of the prior judicial authorization.” United States v. Gotti, 42 F. Supp. 2d

 252, 261-62 (S.D.N.Y. 1999). Put another way, “the issuing court’s determination should not

 be subjected to gratuitous ‘Monday morning quarterbacking.’” Id. (citation omitted). “Any

 doubts as to the existence of probable cause should be resolved in favor of upholding the

 authorization.” Ambrosio, 898 F. Supp. at 181.

               Furthermore, when a probable cause determination is under review, the affidavit

 supporting the application for electronic surveillance must be construed in a realistic and

 common-sense manner. See United States v. Harris, 403 U.S. 573, 577 (1971); United States

 v. Bellomo, 954 F. Supp. 630, 636 (S.D.N.Y. 1997). The Second Circuit has cautioned against

 reading probable cause affidavits with “microscopic intensity.” United States v. Pond, 523

 F.2d 210, 214 (2d Cir. 1975).

               “When reviewing the legality of previously issued search warrants, reviewing

 courts “accord ‘great deference’ to a judge’s determination that probable cause exists, and . . .

 resolve any doubt about the existence of probable cause in favor of upholding the warrant.”

 United States v. Salameh, 152 F.3d 88, 112–13 (2d Cir. 1998) (quoting United States v. Leon,

 468 U.S. 897, 914 (1984)). The reviewing court’s duty is “simply to ensure that the magistrate

 had a substantial basis for concluding that probable cause existed.” Illinois v. Gates, 462 U.S.

 213, 238 (1983). “Courts must refrain from invalidating judicially authorized warrants based

 on ‘hypertechincal’ interpretations of affidavits.” United States v. Williams, No. 13-CR-419

                                                48
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 51 of 101 PageID #: 1851




 (DLI), 2016 WL 4257346, at *3 (E.D.N.Y. Aug. 11, 2016) (quoting United States v. Ventresca,

 380, U.S. 102, 107 (1965)). “[W]here the circumstances are detailed, where reason for

 crediting the source of the information is given, and when a magistrate has found probable

 cause, the resolution of doubtful or marginal cases . . . should largely be determined by the

 preference to be accorded to warrants.” Ventresca, 380 U.S. at 109. The movant bears a

 “heavy burden” when challenging a warrant for lack of probable cause. Rivera v. United

 States, 928 F.2d 592, 602 (2d Cir. 1991).

               “[P]robable cause is a fluid concept—turning on the assessment of probabilities

 in particular factual contexts—not readily, or even usefully, reduced to a neat set of legal

 rules.” Gates, 462 U.S. at 232. When making a determination regarding probable cause, “[t]he

 task of the issuing magistrate is simply to make a practical, common-sense decision whether,

 given all the circumstances set forth in the affidavit before him, including the ‘veracity’ and

 ‘basis of knowledge’ of persons supplying hearsay information, there is a fair probability that

 contraband or evidence of a crime will be found in a particular place.” Id. at 238.

        B.     The Franks Doctrine

                 Where a defendant argues that an affidavit in support of a search warrant or

 wiretap order contained deliberately misleading or recklessly false information, a hearing can

 be held to test the accuracy of those claims under Franks in certain limited circumstances. To

 be entitled to such a hearing, “a defendant must make a substantial preliminary showing that:

 (1) the claimed inaccuracies or omissions are the result of the affiant's deliberate falsehood or

 reckless disregard for the truth; and (2) the alleged falsehoods or omissions were necessary to

 the judge's probable cause finding.” United States v. Salameh, 152 F.3d 88, 113 (2d Cir. 1998)

                                                49
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 52 of 101 PageID #: 1852




 (internal quotation marks omitted); see also United States v. Falso, 544 F.3d 110, 125 (2d Cir.

 2008); United States v. Awadallah, 349 F.3d 42, 64 (2d Cir. 2003) (noting that “in order to

 invoke Franks doctrine, a defendant must show that there were intentional and material

 misrepresentations or omissions in the warrant affidavit.”). A defendant seeking to make the

 first required showing of an intentional or reckless misstatement or omission must show more

 than inadvertent error. “[E]very statement in a written affidavit does not have to be true,”

 United States v. Martin, 426 F.3d 68, 73 (2d Cir. 2005), and “the mere intent to exclude

 information is insufficient . . . [because] every decision not to include certain information in

 the affidavit is intentional insofar as it is made knowingly . . . An affiant cannot be expected

 to include in an affidavit every piece of information gathered in the course of an investigation.”

 Awadallah, 349 F.3d at 67-68 (internal quotation marks omitted). “To prove reckless disregard

 for the truth,” a defendant must “prove that the affiant in fact entertained serious doubts as to

 the truth of his allegations.” Id. (quoting United States v. Whitley, 249 F.3d 614, 621 (7th Cir.

 2001)).

                The burden of proof in showing deliberate falsehood or reckless disregard for

 the truth rests squarely with the defendant. The requirement of a substantial preliminary

 showing is necessary to prevent the misuse of a veracity hearing for purposes of discovery or

 obstruction. Id. at 171 (“To mandate an evidentiary hearing, the challenger’s attack must be

 more than conclusory and must be supported by more than a mere desire to cross examine.”).

 In attempting to make such a showing, “the defendant cannot rely on a conclusory attack, but

 must instead make specific allegations, accompanied by an offer of proof such as affidavits or

 otherwise reliable witness statements.” Scala, 388 F. Supp.2d at 405 (citing Franks, 438 U.S.

                                                50
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 53 of 101 PageID #: 1853




 at 171-72); see United States v. Labate, 2001 WL 533714, at *17 (S.D.N.Y. May 18, 2001)

 (holding that any allegations of falsity must make a “substantial preliminary showing” that is

 “‘accompanied by an offer of proof . . . . Affidavits or sworn or otherwise reliable statements

 of witnesses should be furnished, or their absence explained’”) (quoting Franks, 438 U.S. at

 171).

                Where a defendant fails to support the factual allegations of a motion to

 suppress with an affidavit from a witness with personal knowledge, the defendants have not

 made the preliminary showing required to advance their motion to a stage where a suppression

 hearing is warranted. See United States v. Sacco, 563 F.2d 552, 558 (2d Cir. 1977); United

 States v. Gillette, 383 F.2d 843, 848 (2d Cir. 1967); United States v. Ortiz, 499 F. Supp.2d

 224, 229 (E.D.N.Y. 2007) (Irizarry, J.) (denying motion for Franks hearing where defendant

 merely made “bald, conclusory allegations that the court was misled”). A defendant’s burden

 is met and a trial court must grant a hearing only when the movant’s affidavit contains specific

 factual allegations which, if proven at a hearing, would require granting the relief requested.

 United States v. Culotta, 413 F.2d 1343, 1345 (2d Cir. 1969). Here, the only affidavit filed in

 support of the motion to suppress documents seized under the search warrants is from a defense

 counsel who attaches documents which is insufficient to trigger a hearing.

                Indeed, courts routinely require that specific allegations in support of a

 suppression motion be based on personal knowledge. See, e.g., United States v. Larranga-

 Lopez, 2006 WL 1307963, *3 (E.D.N.Y. May 11, 2006) (Townes, J.) (“Courts in this district

 have repeatedly denied hearings where defendants have failed to provide affidavits alleging

 facts based on personal knowledge.”); United States v. Simpkins, 1996 WL 629567 (E.D.N.Y.

                                               51
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 54 of 101 PageID #: 1854




 Oct. 16, 1996) (Nickerson, J.) (suppression motion denied because “defendant has failed to

 provide an affidavit based on her own personal knowledge”); United States v. Clement, 1995

 WL 151786 (E.D.N.Y. Mar. 29, 1995) (Johnson, J.) (affidavit in support of suppression motion

 is “insufficient if it is not based on personal knowledge”); United States v. Brumby, 1992 WL

 373686 (E.D.N.Y. Nov. 30, 1992) (Hurley, J.) (defendant’s “failure to submit an affidavit

 based on personal knowledge bars his application for a hearing on these suppression issues”),

 aff’d, 23 F.3d 47 (2d Cir. 1994).

               Here, as set forth below and in the Statement of Facts, the defendants’ argument

 that the Szwalek Wiretap Affidavits, the Szwalek SW Affidavit and the Nunez SW Affidavit,

 respectively, did not provide probable cause to wiretap certain phones or search the Khwaja

 Companies or certain homes for business records relative to their structuring and money

 laundering activities is wholly without merit, and they are not entitled to a Franks hearing as

 no preliminary showing of a deliberate falsehood has been provided.

 II.    The Wiretaps

        A.     The Wiretap Applications Set Forth Probable Cause

               The wiretap application set forth probable cause to believe that the targets were

 engaged in a money laundering conspiracy. Defendants move for a Franks hearing to

 determine whether the fruits of the Wiretap should be suppressed because the Wiretap

 Affidavit wrongly “implied a connection between the Tronix Companies and the National

 Companies” (Joint Def. Mem. at 27, 36-43; E. Khwaja Mem. at 13). In fact, there are a host

 of connections between the Tronix Companies and the National Companies outlined in the

 wiretap application which is why the companies are properly referenced as the Khwaja

                                               52
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 55 of 101 PageID #: 1855




 Companies. Most significantly, the companies are all involved in the Farhat money laundering

 conspiracy. See Pages 7-8; 38-39; 43-44 supra.

               Further, the second omission claim that defendants make is that the wiretap

 application “relied heavily on allegations concerning the CBP regulatory audit of ISK” but

 failed to mention that ISK “passed the audit with only a few areas that the agency identified as

 requiring improved bookkeeping.” See Joint Def. Mem. at 42. First, the contention that CBP

 had no concerns about money laundering is not true. Second, CBP did not do an audit, and

 based on merely a spot evaluation sampling, CBP specifically identified indicia of TBML

 practices. The statement in the wiretap application is accurate. What defendants suggest

 should have been added is not true. There was no audit and ISK did not “pass” the spot

 evaluation but, rather, received a warning for all its deficiencies and TBML indicators. See

 Affidavit 1 at ¶¶ 56-58.

               The Szwalek Wiretap Affidavit was more than sufficient to meet the Supreme

 Court’s requirement of a showing of “a fair probability that contraband or evidence of a crime

 will be found” in the premises to be searched. Gates, 462 U.S. 213, 238 (1983). Specifically,

 the Szwalek Wiretap Affidavit presented facts indicating that defendants were operating

 companies on behalf of the Farhat MLO. Text messages involving Rhamatzada evidenced the

 laundering of proceeds and the structuring of them. (Exhibit B, Szwalek August Wire Aff. at

 ¶¶ 62-75.) Both E. Khwaja companies and A. Khwaja companies were accepting drug

 trafficking proceeds into their companies and then sending phones to South America. Both

 companies were also accepting millions of dollars from third party companies and individuals

 with whom they had no business. Defendants concealed their activities thru crimes of

                                               53
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 56 of 101 PageID #: 1856




 structuring and the false recording of financial transactions in their books and records. See

 pgs. 7-8; 38-39; 43-44 supra. The proof of structuring provided overwhelming evidence that

 five defendants, all remaining defendants except Saenz, were involved in systemic fraud and

 a pattern of evasion in how they recorded their corporate financial transactions under $10,000.

 See Ex. B, Szwalek Wire Aff., at ¶¶ 52-73.

               Judges Bianco, Spatt and Seybert found probable cause to issue each wiretap

 order as it was presented to them during the seven-month period. The addition of each new

 phone was a product of probable cause developed to demonstrate their involvement in the

 conspiracy.

               Defendants complain specifically about the Rahimi and Rhamatazada

 intercepts, both authorized by Judge Bianco. Judge Bianco properly found probable cause for

 both the Rahimi wire intercept on January 29, 2018 and the Rhamatzada wire intercept on

 August 30, 2017. The affidavits in support of those wiretaps, part of Exhibit B hereto, had

 separate sections demonstrating the probable cause for each. For Rhamatzada, the texts and

 WhatsApp messages she was involved in amply demonstrated her participation in

 orchestrating structuring for the money laundering operation and masking receipts from South

 Americans, both in furtherance of the money laundering conspiracy. See Ex. B, Szwalek

 August 2017 Wire Aff., at ¶¶ 70-85. As for Rahimi, Judge Bianco reviewed the affidavit,

 which recounted Rahimi’s involvement in calls that not only demonstrated her involvement in

 the money laundering conspiracy but also in creating phony records to conceal facts as part of

 the conspiracy and other crimes. See Ex. B, Szwalek January 2018 Wire Aff. at ¶¶ 36-42.




                                               54
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 57 of 101 PageID #: 1857




               Defendant Rahimi claims concerning the probable cause for the wiretap of

 Rahimi that, regarding the use of a certain phone (Rahimi Mem. at 15), “On the facts provided,

 it is equally plausible that during the intervening time between her passport application and

 the affidavit, that someone other than Rahimi was using the phone, that she no longer worked

 as the bookkeeper for Ishan, and that even if she was the person who made all of the reference

 communications, that they were nothing more than frequent contact among siblings who live

 down the street from each other.” What defense counsel left out in this analysis was a call

 between E. Khwaja and Rahimi. Significantly, on January 17, 2018, E. Khwaja received a call

 (Session No. 1478) on the E. Khwaja phone from Rahimi on the phone in issue. E. Khwaja

 and Rahimi held a conversation in Dari, which lasted for approximately five minutes and

 thirty-four seconds. See Ex. B., Szwalek January 2018 Wire Aff., at ¶ 41. The phone call was

 as follows:

               E. KHWAJA: Uh, did you finish the accounting of the thing or
                          it is not yet clear.
               RAHIMI:    Well to the accountant. I sent all the accountings
                          to the accountant. I sent all the banks and things
                          like that. Now at the end of the year we have
                          about 550,000 income from Tronix.
               E. KHWAJA: Yeah.
               RAHIMI:    Should we show the whole thing or should we
                          reduce it. Last year as you know, our profit was
                          180,000.
               E. KHWAJA: Yes.
               RAHIMI:    And the year before that, it was 150,000.
               E. KHWAJA: Okay.
               RAHIMI:    Whether to keep it like that or raise it, I haven’t
                          sent it all to Amir yet.
               E. KHWAJA: Are you talking about the official?
               RAHIMI:    Yeah, the official and the internal one, we can
                          show it less, in that case, we will have two
                          accounts, otherwise the official one will be as it
                                            55
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 58 of 101 PageID #: 1858




                               is.
               E. KHWAJA:      Uhm soon or later we have to show it right?
               RAHIMI:         Yes soon or later we have to show. Because they
                               come through the wire right.
               E. KHWAJA:      Yes we have to show, but it will show, but it will
                               show like the past two years.
               RAHIMI:         Well, you can think that our gross sales are the
                               same as the 3rd year, which was 1.3 because of
                               that our taxes will be a little too much, because of
                               the consolidate, that added to [U/I] right?
               E. KHWAJA:      Yes
               RAHIMI:         Uhm approximately it should be about 170,000
                               until the end of the year.
               E. KHWAJA:      In my opinion we will show all the expenses, and
                               it will be ok.
               RAHIMI:         Okay, I am working on it, it takes time for the
                               banks papers to be done and just send the final
                               number, that is when we finalize and then we’ll
                               forward it to him.
               E. KHWAJA:      You think, it will be 190?
               RAHIMI:         Perhaps, 170. Last year it was 180,000, no
                               178,000 approximately.
               E. KHWAJA:      Yeah.
               RAHIMI:         Our income is the same, only our prices have
                               gone up and our profit is 22 percent all together.
               E. KHWAJA:      Alright.
               RAHIMI:         I am preparing everything.
               E. KHWAJA:      Okay. Let’s see what happens.

               The affidavit continued as follows; “Based on my training, experience, and

 prior interceptions, I believe in the preceding conversation, E. Khwaja and Rahimi discussed

 altering the books and the records kept on the expenses for the Tronix business in Saudi

 Arabia.   Rahimi informed E. Khwaja that they can show different the profits made

 differently with the internal books and records than the ones given with the official

 statements to the accountant. E. Khwaja also asked Rahimi if they have to “show it right?”
                                               56
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 59 of 101 PageID #: 1859




 Rahimi responded to E. Khwaja that “Yes soon or later we have to show. Because they come

 through the wire right.” Since all wires are documented through bank records, this leaves a

 paper trail and the profits made from those wires have to be reported. E. Khwaja and Rahimi

 also discussed coming up with a profit number rather than the actual profit of the company.

 I believe Rahimi and E. Khwaja are altering the books and records of their businesses in

 order to facilitate their trade-based money laundering scheme.” There were other examples

 provided in the affidavit regarding the falsification of books records, such as session 212 of

 the wire interceptions for the cellular telephone of E. Khwaja which, as shown above, calls

 often focused on the trade-based money laundering scheme run by the Khwaja family.

        B.     Minimization of Calls Was Properly Done

               Defendants claim that the government failed in its Minimization Duty (Joint

 Def. Mem. at 43-44). That is not true. As set forth above, the government satisfied its

 minimization duties, through its plan (see Ex. B at ¶¶ 122-125) of execution for the wire and

 operation. United States v. Goffer, 756 F.Supp.2d 588, 595 (S.D.N.Y. 2011). Indeed, the

 government minimized about a thousand calls during the intercept period of eight months.

 Over the eight months, many agents worked on the wiretaps including SA Szwalek. There

 were 1,290 pertinent calls, 3,143 non-pertinent calls and 140 privileged calls which were

 marked as such by the monitors/translators and never heard by any agent. See Affidavit 1 at ¶

 14. Of the 4,373 calls that were monitored, there were a total of 3,319 calls that were two

 minutes or less.    Instructions including minimization instructions were provided by an

 Assistant United States Attorney. Agents on the wiretap were required to read and sign those

 instructions before working on the wiretap. Id. at ¶ 11.

                                                57
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 60 of 101 PageID #: 1860




               Examples of minimization include the following: For example, Session 292 for

 the interception of the cellular telephone of Rhamatzada, a call on September 16, 2017 that

 was in English, the monitor minimized the phone call as it was deemed unrelated to the instant

 offenses. Again, later that same day, Session 300 involved the interception of a call on

 Rhamatzada’s cell phone in English, and, again, that call was identified as non-pertinent and

 minimized.

               Even the few calls defendants complain about were properly handled. Defendant

 complains about a failure to minimize a call (Joint Def. Mem. at 43) on October 21, 2017,

 between Rhamatzada and Abdul, Session 1311 in Dari, which was related to a previous session

 earlier that day Session 1298. The call initially started about money, SHIKEBA: Uhhh. the

 check is fine. Money is in the account. ABDUL: That is fine. I did not say anything.” This

 conversation then starts switching topics over to a pilgrimage and “Haj.” Once the monitor

 determined that the conversation was not related to the instant offenses, the call was minimized

 and spot checked where the Monitor determined the possible dates of the trip and who was

 going, all relevant to the investigation. Based on this evidence, agents could determine if they

 wanted to conduct a border search on the return trip and the risks involved if all family

 members were traveling, and also take into account for future wiretap applications if the family

 was going to be for overseas for an extended periods of time. There are many more examples

 of where calls were minimized, spot-checked and deemed non-pertinent.

        C.     The Wiretap Established “Necessity”

               Defendants further contend that the Wiretap Application failed to establish

 necessity. (Joint Def. Mem. at 42-43; Rahimi Mem. at 15) Because, as set forth below, the

                                               58
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 61 of 101 PageID #: 1861




 application exhaustively discussed each of the investigative techniques used, attempted or

 contemplated by the government during its investigation, the defendant’s contention is without

 merit.

                  The law requires that, before authorizing the interception of electronic

 communications, other investigative measures must reasonably appear to be unlikely to

 succeed, be too dangerous, or have been tried and failed. See 18 U.S.C. § 2518(1)(c) and

 (3)(c); United States v. Giordano, 416 U.S. 505, 515 (1974); United States v. Kahn, 415 U.S.

 143, 153 n.12 (1974). Such a requirement is “simply designed to assure that wiretapping is

 not resorted to in situations where traditional investigative techniques would suffice to expose

 the crime.” Kahn, 415 U.S. at 153 n.12. A wiretap application must provide a practical basis

 for concluding that other investigative techniques are not feasible. See United States v. Lilla,

 699 F.2d 99, 103 (2d Cir. 1983) (citing S. Rep. No. 1097, 90th Congress, 2d Sess. 101).

                  Although the defendant, and some courts, refer to Section 2518(3)(c) as the

 “necessity requirement,” that term is a misnomer because the statute does not require that a

 wiretap be the exclusive avenue to conduct an investigation. Instead, as the Second Circuit

 has explained:

                  [T]he purpose of the statutory requirements is not to preclude
                  resort to electronic surveillance until after all other possible
                  means of investigation have been exhausted by investigative
                  agents; rather, they only require that the agents inform the
                  authorizing judicial officer of the nature and progress of the
                  investigation and of the difficulties inherent in the use of normal
                  law enforcement methods.

 United States v. Torres, 901 F.2d 205, 231 (2d Cir. 1990) (quoting United States v. Vazquez,

 605 F.2d 1269, 1282 (2d Cir. 1979)), abrogated on other grounds, see United States v. Marcus,

                                                  59
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 62 of 101 PageID #: 1862




 628 F.3d 36, 41-43 (2d Cir. 2010); see also United States v. Hogan, 122 F. Supp.2d 358, 361

 (E.D.N.Y. 2000) (“[t]he purpose of section 2518 is merely to ‘require that the agents inform

 the authorizing judicial officer of the nature and progress of the investigation and of the

 difficulties inherent in the use of normal law enforcement.’”) (quoting United States v. Hinton,

 543 F.2d 1002, 1011 (2d Cir. 1976)).

                The Second Circuit has further held that the statute does not require “‘that any

 particular investigative procedure be exhausted before a wiretap be authorized.’” United States

 v. Young, 822 F.2d 1234, 1237 (2d Cir. 1987) (quoting United States v. Lilla, 699 F.2d 99,

 104 (2d Cir. 1983)). Furthermore, “[i]t is not a requirement of [Section 2518] that ordinary

 investigative techniques be exhausted before such interceptions may be authorized.” United

 States v. Aparo, 221 F. Supp. 2d 359, 370 (E.D.N.Y. 2002) (Glasser, J.) (citing United States

 v. Martino, 664 F.2d 860, 868 (2d Cir. 1981)); see also Hogan, 122 F. Supp.2d at 361 (Platt,

 J.) (citing United States v. Diaz, 176 F.3d 52, 111 (2d Cir. 1999)). At most, the government

 must demonstrate only that normal investigative techniques would prove difficult in exposing

 the full extent of the criminal activity, not that they would be doomed to failure. See United

 States v. Scala, 388 F. Supp.2d 396, 404 (S.D.N.Y. 2005). Necessity is required as to the target

 of a wiretap which, as here, may be a conspiracy but there is no requirement to demonstrate

 necessity as to each additional interceptee or phone only probable cause. U.S. v. Carillo, 123

 F.Supp.2d 1223 (D. Colo. 2000); U.S. v. Ford, 183 F. Supp.3d 22, 29 (D.D.C. 2016)(“In the

 conspiracy context, the necessity requirement is satisfied when traditional investigative

 techniques have proved inadequate to reveal the operation’s full nature and scope” quoting

 United States v. Scurry, 821 F.3d 1 (D.C. Cir. 2016)).

                                               60
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 63 of 101 PageID #: 1863




                 1.     Confidential Informants

                 As indicated in the Wiretap Application, the government used confidential

 informants during the course of the investigation but “the confidential sources would not be in

 a high enough position in Farhat’s money laundering organization to enable law enforcement

 to understand the full scope of the criminal activity of the organization.” (See Ex. B, Szwalek

 Wire App., at ¶ 99.) The affidavit went on to explain that further attempts to infiltrate the

 organization “could place the undercover agents and the informant in danger.” Id. at ¶ 100.

 Caselaw recognizes these limits. United States v. Hogan, 122 F. Supp. 2d 358, 365 (“The

 affiant also explained why traditional investigative techniques would not be successful in

 achieving the goals of the investigation, which were not merely the apprehension of the

 defendant, but the gathering of evidence beyond a reasonable doubt about his entire narcotics

 operation, including his suppliers, customers and subordinates.”).          Accordingly, the

 confidential informant could not be used further for any target interceptee as the person could

 not make further inroads into the conspiracy. This aspect of necessity applies to all target

 interceptees.

                 2.     Other Investigative Techniques

                 The Wiretap Application further demonstrated that the investigation used other

 techniques that were insufficient to investigate the conspiracy. For example, law enforcement

 officers performed surveillance of the targets and their homes, including placing pole video

 cameras outside one target’s home, but the techniques would not be expected to provide

 detailed evidence regarding drug trafficking and money laundering (see Ex. B at ¶¶ 105).

 Thus, a pole camera could not be utilized for any target in the cul-de-sac which included E.

                                               61
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 64 of 101 PageID #: 1864




 Khwaja, Rhamatzada and Rahimi. The investigation also used border electronic media

 searches (id. at ¶¶ 105-107) but noted that “further searches may raise suspicions.” Id.

 Defendants suggestion (see Joint .Def. Mem. at 42) that the government concealed from the

 Court that border searches had been done on E. Khwaja by stating that the government stated,

 “The paragraph goes on to state that the agents have not done with respect to Nat because of

 concerns that such a border search would “raise…suspicions.” Similarly, this applies to all

 target interceptees. As mentioned in previous wiretap applications, agents did mention that

 border searches were conducted on E. Khwaja and others and were not done at other times for

 various investigative reasons. Nothing regarding border searches was concealed.

                Before the wiretap applications, the government also used review of phone

 records, pen registers (id. at ¶¶ 111-112) and financial investigation (id. at ¶¶ 105-106) but all

 those as well as geolocation and results of narcotics investigations (id. at ¶¶ 108-110) have

 limited uses and results. Indeed, the surveillance helped to identify when and where targets

 were meeting, but not the purpose of those meetings or the identities of all of the participants.

 Electronic surveillance was needed to assist in that endeavor. Id.

                Here, the Wiretap Application amply demonstrated the difficulties and dangers

 of using a confidential informant, an undercover agent, surveillance and other investigative

 techniques to uncover the full extent of criminal activity engaged in by the defendant, all the

 targets and their co-conspirators. Defendants complain that not every investigative technique

 was used for every defendant before seeking a wire intercept order. Nevertheless, necessity

 was demonstrated as to each target interceptee as discussed above. In any event, complaints

 about the necessity showing as to each interceptee are unavailable. Necessity attaches to the

                                                62
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 65 of 101 PageID #: 1865




 target, here, the conspiracy, not every additional interceptee or phone. Accordingly, the

 Wiretap Application satisfied the necessity requirement.



 III.   The Search Warrants

                A.     Ample Probable Cause Supported the Search Warrants

               The law requires the Court to consider the totality of the circumstances to

 determine whether an affidavit is sufficient to demonstrate probable cause. United States v.

 Cruz, 785 F.2d 399, 406 (2d Cir. 1986). Probable cause exists if the warrant application and

 affidavit describe circumstances showing a fair probability that contraband or evidence of a

 crime will be found in a particular place and the duty of the reviewing court is simply to ensure

 that the magistrate had a substantial basis for concluding that probable cause existed. Illinois

 v. Gates, 462 U.S. 213, 238-239, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983) (emphasis added). A

 search warrant issued by a neutral magistrate is “presumed reasonable” because search

 warrants may issue only upon a showing of probable cause. United States v. Awadallah, 349

 F.3d 42, 64 (2d Cir. 2003).

               The June 2018 E-mail Search Warrant

               Rahimi challenges the search warrant issued in June 2018 for her email account

 claiming there was a lack of probable cause. The probable cause for that search warrant, as

 detailed in the Statement of Facts, included as to Rahimi email account, (i) Rahimi was

 involved in the money laundering conspiracy as part of her duties as the accountant for Tronix

 and Ishan (Rahimi Memo. at 12), (ii) calls showed Rahimi involved in business records

 manipulation to further the conspiracy (id. at 15-16) and emails are referenced as part of

                                                63
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 66 of 101 PageID #: 1866




 Rahimi doing business (id. at 18). Rahimi claims there was no probable cause to believe that

 the email being searched was used in the business. Yet, conversations in the search warrant

 affidavit repeatedly referenced to Rahimi’s email and, in a conversation about the payrolls of

 Tronix and Sysco, E. Khwaja states that Rahimi can answer those questions, just email her at

 this email address which was the email address that was searched.

               The November 2018 Search Warrants

               In addition, defendants challenge the November 2018 search warrants executed

 at three offices in New York and Florida as well as all evidence obtained from the search of

 the homes of E. Khwaja, A. Khwaja, Rahimi and Rhamatzada in New York. The seized items

 include 175 boxes of hard-copy documents and the information obtained from seized

 computers and servers. Defendants claim that the warrants were general warrants in that they

 (1) lacked probable cause13 based on multiple “misleading” statements or omissions by the

 agent (Joint Def. Mem. at 21-29); (2) lacked particularity, failed to include a time limit and

 were overbroad; and (3) the government “sat on its hands” for months after seizure and waiting

 ten months to begin searching the devices (Joint Def. Mem. at. 21-35; Rahimi Mem. at 18-22;

 E. Khwaja Mem. at 7-8). None of Defendants’ arguments have merit: they do not provide an

 adequate basis to overcome the substantial deference due the two magistrate judges' findings,

 the good faith of the agents in both obtaining and executing the warrant and they do not meet

 the burden necessary to hold an evidentiary hearing.




 13 This claim of lack of probable cause to search the company offices of a defendant who is
 accused in an indictment attached to the search warrant affidavit of committing financial
 crimes through that company seems inapt.
                                               64
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 67 of 101 PageID #: 1867




               As for the search warrants for offices and homes, the November 2018 Search

 Warrants, an overview of the probable cause for them is summarized in the Statement of Facts

 herein at Pages 15-16.

        B.     There Were No Omissions or Misleading Statements

               Defendants also argue that Special Agent John Szwalek omitted information

 from his affidavit which improperly effected the Judges' probable cause findings. The facts

 supplied by the Agent were correct. No material omissions occurred. As Franks states,

 “[a]llegations of negligence or innocent mistake are insufficient.” 438 U.S. at 171.

               Defendants’ main complaint regarding omissions or misleading statements is

 that Special Agent Szwalek describes the “Khwaja family companies” without distinguishing

 between National Companies and Tronix Companies improperly arguing for guilt by

 association of defendants. (Joint Def. Mem. 27-28). As outlined in the Szwalek SW Aff., Ex.

 A at ¶¶ 25-46, and the Nunez SW Aff., Ex. C at ¶¶ 16-46, the companies were inextricably

 linked in their conspiracy with Farhat and Barakat. The companies were linked together as the

 Khwaja Companies because there was no difference between the companies in terms of their

 participation in the Farhat MLO during the term of the conspiracy (2013-2018), their

 acceptance of millions from third party companies and their acceptance of drug trafficking

 proceeds. See Ex. A, Szwalek SW Aff., at ¶ 10-53; Ex. C at ¶¶ 17-27.

               Where a claim, as here, involves omissions from the affidavit, the standard for

 establishing materiality to trigger a Franks hearing is even higher:

               [T]o be material under Franks, an omission must do more than
               potentially affect the probable cause determination: it must be
               necessary to the finding of probable cause. For an omission to
               serve as the basis for a hearing under Franks, it must be such that
                                                65
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 68 of 101 PageID #: 1868




               its inclusion in the affidavit would defeat probable cause. .
               Omitted information that is potentially relevant but not
               dispositive is not enough to warrant a Franks hearing.

 United States v. Colkley, 899 F.2d 297, 301 (4th Cir. 1990) (citations and internal quotation

 marks omitted). Here, there is nothing other than speculation presented in support of the claim

 that Special Agent Szwalek intentionally omitted material facts known to him.

               Further, defendants’ claim that the affidavit’s information was stale defeating

 probable cause has no merit. Certainly, the affidavit was not “woefully stale,” as indicated by

 Rahimi’s defense counsel (Rahimi Mem. at 19). Rather the most recent intercepted wire

 communication between E. Khwaja and Rahimi indicating the falsification of books and

 records occurred only thirteen (13) days before the approval and signing of the affidavit by the

 Judge. To determine whether information is too stale the court examines two factors: “the age

 of the facts and the nature of the conduct alleged to have violated the law.” United States v.

 Ortiz, 143 F.3d 728, 732 (2d Cir. 1998) (quoting United States v. Martino, 664 F.2d 860, 867

 (2d Cir. 1981)). “The passage of time is not controlling and is but one factor to be considered,

 along with the kind of property sought and the nature of the criminal activity” as well as the

 duration of the criminal activity. United States v. Singh, 390 F.3d 168, 181-82 (2d Cir. 2004).

 The passage of time becomes less significant “when the supporting facts ‘present a picture of

 continuing conduct or an ongoing activity.’” Id. at 181 (quoting Ortiz, 143 F.3d at 728).

 Staleness is a matter of whether probable cause exists, at the time of the application for the

 warrant, to believe that the items to be seized are in the place to be searched and, by law, the

 records were still within the time when they were required to be kept. Staleness is a flexible




                                               66
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 69 of 101 PageID #: 1869




 concept that depends largely upon the items to be seized. See United States v. Tehfe, 722 F.2d

 1114, 1119 (3d Cir. 1983). Here, the conspiracy was still ongoing.

                 In Singh, the Second Circuit held that a period of more than twenty months

 between an informant’s information regarding a doctor’s fraudulent billing practice and the

 search warrant application was not stale given the ongoing and long-term nature of the

 fraudulent activity. Id. Similarly, given the nature of the crime and the evidence of its ongoing

 nature in this case, the information in the affidavit is not too stale to support a finding of

 probable cause. See, e.g., United States v. Rowell, 903 F.2d 899, 903 (2d Cir. 1990) (probable

 cause not stale despite 18-month delay between informant’s statement and wiretap

 application).

        C.       The Search Warrants Were Particular and Not Overbroad

                 Defendants claim that the items listed to be seized in the November 2018

 warrants were overbroad as there was no particularity to seize the described items. (Joint Def.

 Mem. at 21-23). Particularity requires that the warrants (i) have an identification of the specific

 offense for which the agents have established probable cause, (ii) describe the place to be

 searched and (iii) specify the items to be seized. United States v. Jacobson, 4 F. Supp. 3d 515

 (E.D.N.Y. 2014).

                 Defendants cite United States v. Zemlyansky, 945 F. Supp. 2d 438 (S.D.N.Y.

 2013) and United States v. Cioffi, 668 F. Supp. 2d 385 (E.D.N.Y. 2009) in support of this lack

 of particularity and overbreadth argument. Those cases are distinguishable. In both of those

 cases, the search warrants did not limit the searches to items related to an alleged crime. See

 Zemlyansky, 945 F. Supp. 2d at 458; Cioffi, 668 F. Supp. 2d at 396. In defendants’ arguments

                                                 67
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 70 of 101 PageID #: 1870




 on these issues, they also cite a series of other cases that similarly have to do with a failure to

 identify the crimes for which evidence is sought in a search. That is a basis for suppression in

 this circuit but those cases are wholly inapplicable as this search warrants included specific

 federal crimes for which evidence should be seized. Defendants cite (Joint Def. Mem. at 22-

 23) United States v. Wey, 256 F.Supp.3d (S.D.N.Y. 2017) (no crimes were listed); United

 States v. Kow, 58 F3d 423 (9th Cir. 1995) (the warrant gave no indication of the alleged crimes

 to which documents pertained); United States v. Vilar, 2007 WL 1075041 (2d Cir. 2008)

 (nowhere does the warrant indicate the specific acts of wrongdoing being investigated). United

 States v. Galpin, 720 F.3d 436 (2d Cir. 2013) (search for documents related to violation of

 NYS Penal Law and/or Federal Statutes a violation of particularity); United States v. Clark,

 638 F3d 89, 100 (2d Cir. 2011). Thus, defendants cite cases that are easily distinguishable

 from this case where a series of specific federal crimes was listed. Unlike the warrants in

 Zemlyansky, the listing of items in the search warrants in this case is consistent with other

 search warrants where challenges have been rejected. See United States v. Dupree, 781 F.

 Supp. 2d 115 (E.D.N.Y. 2001) (Matsumoto, J.); Hernandez, 2010 WL 26544 (S.D.N.Y.);

 Levy, 2013 WL 664712 (S.D.N.Y.)(broad categories, no time frame).

                Further, the defendants’ argument that the evidence should be suppressed

 because there is no temporal limitation in the November 2018 search warrants is misplaced.

 “A temporal limitation in a warrant is not an absolute necessity, but is only one indicia of

 particularity.” United States v. Triumph Capital Group, Inc., 211 F.R.D. 31, 58 (D. Conn.

 2002). The absence of a time limit does not render the warrant a prohibited general warrant.

 U.S. v. Lloyd, 1998 WL 846822 (E.D.N.Y. 1998). The Government agrees that the November

                                                 68
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 71 of 101 PageID #: 1871




 2018 warrants inadvertently omitted the time limit covered by the search. However, the

 seizure of evidence pursuant to the Court’s order is legally sound, as the warrant was supported

 by detailed probable cause statements, and is otherwise particularized. In fact, agents used

 the time limit in the indictment attached to the Szwalek Affidavit for the searches. (Affidavit

 1 at ¶ 17; Affidavit 2.) Because the crimes described in the Szwalek Affidavit are complex,

 wide-ranging, and pervasive to the Khwaja Companies business, the warrants,

 correspondingly, calls for the seizure of many documents and records. This is appropriate, and

 fully compliant with the Fourth Amendment. In any event, as discussed, a specific time

 limitation, that in the indictment, was used in the New York and Florida searches. United

 States v. Costin, 2006 WL 2522377 (D. Conn. 2006) (did not reach time limit question as good

 faith applied- the court holds that the good faith exception applies with respect to any

 deficiency arising in probable cause from the lack of a time limit). Notably, in this case,

 because most of the evidence seized in the November 2018 search warrants was electronic,

 there were two steps at which the time limit in the indictment was used, upon seizure at the

 search site and in conducting the search of the electronic device. See Affidavit 1 at ¶ 17, 40-

 41 and Affidavit 2.

                In sum, under existing law, the lack of a temporal limitation does not render a

 search warrant defective. The “Second Circuit has yet to consider the effect the lack of a time

 frame has on a warrant’s breadth or its particularity.” See Hernandez, 2010 WL 26544, at *9.

 “A temporal limitation in a warrant is not an absolute necessity, but is only one indicia of

 particularity.” Id. at 11 (citations and quotation marks omitted); see also United States v. Gotti,

 42 F. Supp. 2d 252, 274 (S.D.N.Y. 1999) (lack of time limitation did not render warrant

                                                 69
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 72 of 101 PageID #: 1872




 defective). In Hernandez, for example, the district court upheld a warrant seeking records from

 a tax preparation business that did not contain a date range restriction because of the “complex

 nature of the criminal scheme and the number of years in which it was ongoing.” Hernandez,

 2010 WL 26544, at *9. As Hernandez recognized, this is a case-by-case determination, but,

 significantly, “[u]nlike in a more straightforward, single-act’ criminal cases, a time frame is

 less relevant to a warrant’s breadth where the criminal acts are complex and necessarily extend

 over a significant period of time.” Id. (citations omitted). Thus, “[g]iven the complex nature

 of the criminal scheme and the number of years in which it was ongoing, a lack of specific

 time frame in the search warrants is not sufficient in and of itself to render the warrants

 constitutionally overbroad.” Id. (citations omitted).14 The same holds true in the present case

 – the crime described in the Szwalek Affidavit is complex, span several years, and involved a

 large number of companies and individuals throughout the investigation and the defendants’

 money laundering scheme.

               In their arguments on overbreadth and lack of particularity, defendants take

 excerpts from the warrant (e.g., “any and all business records relating to the subject premises”

 – see item 2 in Exhibit A, attachment to the search warrant) and claim that the excerpt would

 allow the agents to “pick and choose documents that appear of interest but are not tethered to

 any probable cause” (Joint Def. Mem. at 24). This line of argument ignores both what precedes

 the excerpt and what follows it, namely that first the documents must be evidence, fruits or



        14
          The Levy court held that it need not resolve whether the lack of a temporal limitation
 rendered the warrant unconstitutional “because the continuing uncertainty in this Circuit
 regarding this issue triggers the good-faith exception to the exclusionary rule.” Levy, 2013
 WL 664712, at *10.
                                               70
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 73 of 101 PageID #: 1873




 instrumentalities of specific identified federal crimes and, second, that the document must fit

 into one of the specific enumerated categories of business records such as accounts receivable

 (“the language of a warrant is to be construed in light of an illustrative list of seizable items”

 U.S. v. Riley, 906 F.2d 841 (2d Cir. 1990). In Riley, the Second Circuit approved using an

 illustrative but not exhaustive list with “including but not limited to” language. Id. at 844.

 District Courts have also approved such language. United States v. Jacobson, 4 F. Supp.3d at

 515, 519 (E.D.N.Y. 2014) (“any and all records, data and correspondence including but not

 limited to” in a warrant without a temporal limitation); United States v. D’Amico, 734

 F.Supp.2d at 321, 358 (S.D.N.Y. 2010) (“all records including but not limited to”). It is settled

 that a list provides examples of items to be seized albeit a list modified by “including but not

 limited to” language offers sufficient guidance to law enforcement officers to pass

 constitutional requirements. U.S. v. Lustyik, 57 F.Supp.3d 213 (S.D.N.Y. 2013). In fact, under

 D’Amico, all records were obtainable in this case where there is probable cause to believe that

 the Khwaja Companies were using their companies to launder South American drug trafficking

 monies to enable the government to examine a complete picture of the funds flowing into and

 out of the company. D’Amico at 321.

                Similarly, while defendants claim #5 of the attachment to the search warrants

 allows the seizure of any document that mentions one of the listed targets or subjects, that is

 misleading as well. It is improper to read selected portions of a warrant as being overbroad or

 not particular enough when, read in context, the language contains sufficient particularity

 requiring a nexus to specific federal crimes. Jacobson, supra; United States v. Wagner, 951

 F.3d 1232 (10th Cir. 2020). Again, that claim ignores the specific limitation placed on the

                                                71
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 74 of 101 PageID #: 1874




 responsive documents by the listing of specific federal crimes and the other limitation, the

 nineteen types of documents listed, many of which would be evidence of, among other crimes,

 interstate and foreign travel in aid of racketeering enterprises, one of the specified federal

 crimes because here, in sharp contrast to Zemlyansky, the affiant on the Khwaja warrants, SA

 Szwalek led the New York and Florida search teams, briefed the team leaders on the New York

 search teams prior to the searches and responded to many questions posed by agents during

 the search about what documents fell within the scope of the warrant. See Affidavit 1 at ¶ 42.

 In addition, all searching agents were given a copy of the attachment to the warrant and were

 advised at the staging meeting of the investigation as detailed in the affidavit and of the time

 frame to be used for responsive documents. Indeed, sections of the affidavit in support of the

 application for search warrants was read to the team leaders. See Affidavit 1 at ¶ 17. In

 contrast, in Zemlyansky, unlike here, the affiant did not lead the search or supervise its

 execution where, as here, the case agent was physically present and in charge at every step of

 the investigation and search. United States v. Rosa, 626 F.3d 56 (2d Cir. 2010).

               Further, defendants’ suggestion that authorizing the seizure of “all cell phones”

 was a violation (Joint Def. Mem. at 24) is wrong. Defendants’ citation of the Griffith case

 (867 F.3d 1265 (D.C. Cir. 2017)) at Joint Def. Mem. at 24, 29, where there was no reason to

 suspect defendant Griffith had a cellphone let alone it would be in his residence stands in sharp

 contrast to this search where wiretaps and precision location data had shown that defendants

 were using their phones from their residences to further the conspiracy and seizure and search

 of phones was limited to phones that were evidence of the enumerated crimes. See Affidavit 1

 at ¶ 35. Again, defendants challenge an excerpt of the search warrant rather than the entirety

                                                72
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 75 of 101 PageID #: 1875




 of it which would include the limitation of limiting the cell phones seized to those likely to

 contain evidence, fruits and instrumentalities of the specified federal crimes. That is why

 phones not likely to contain such material were promptly returned. See Affidavit 1 at ¶ 27.

        D.     The Government Promptly Searched the Evidence

               As the Szwalek Motion Affidavit makes clear, there was no delay in searching

 the seized evidence, either hard copy or electronic. See Affidavit 1 at ¶¶ 28-44. Additional

 agents were put on the search in addition to the forensic agents who worked on opening

 devices, creating searchable images and clearing devices for return. All that occurred from the

 date of the seizure was efficient, expeditious and, most important of all, reasonable. Id. First,

 the search of the seized evidence was reasonable as it was conducted in accordance with the

 affidavits submitted in support of the search warrants, including the “Computers, Electronic

 Storage and Forensic Analysis” (“Computer Section”).

                 Staffing of the search of seized items was significant and there was no delay.

 Id.

 IV.    The Good Faith Doctrine

        A.     Legal Standard

               The Fourth Amendment's particularity requirement targets “the specific evil [of]

 the ‘general warrant’ abhorred by the colonists.” Coolidge v. New Hampshire, 403 U.S. 443,

 467, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). A particularized warrant “prevents the seizure of

 one thing under a warrant describing another.” United States v. Buck, 813 F.2d 588, 590–91

 (2d Cir. 1987). In other words, it is meant to prevent the “general, exploratory rummaging in

 a person's belongings.” Id. A warrant is sufficiently particular if it “enable[s] the executing

                                                73
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 76 of 101 PageID #: 1876




 officer to ascertain and identify with reasonable certainty those items that the magistrate has

 authorized him to seize.” United States v. George, 975 F.2d 72, 75 (2d Cir.1992). “As to what

 is to be taken, nothing is left to the discretion of the officer executing the warrant.” Buck, 813

 F.2d at 590–91 (quoting Marron v. United States, 275 U.S. 192, 196, (1927)).

                 As discussed above, defendants challenge both the particularity of the search

 warrant as well as its breadth. Particularity is the requirement that the warrant must clearly

 state what is sought. Overbreath deals with the requirement that the scope of the warrant be

 limited to the probable cause on which the warrant is based. United States v. Jacobson, 4 F.

 Supp. 3d 515 (E.D.N.Y. 2014). A warrant is insufficiently particularized if the warrant, on its

 face, fails to provide the necessary guidelines for the search by the executing officers. See

 United States v. Zemlyansky, 945 F. Supp. 2d 438, 450 (S.D.N.Y. 2013); United States v.

 Rosa, 626 F.3d 56 (2d Cir. 2010) (good faith protects objectively reasonable law enforcement

 activity).    As set forth above, the search warrants challenged herein were sufficiently

 particular.

                 Defendant’s citation of the irrelevant United States v. Metter, 860 F.Supp.2d

 205 (E.D.N.Y. 2012) and United States v. Debbi, 244 F.Supp.2d 235 (S.D.N.Y. 2003) cases

 (Joint Def. Mem. at 31-32) does not aid their demands. Metter dealt with a case in which the

 Government did not begin its review for 15 months after seizure. In contrast, in this case, the

 review started on the day of seizure. See Affidavit 1 at ¶ 28. As for the Debbi case, that deals

 with repeated failures by the government to separate out irrelevant files including (i) seizure

 of personal and religious files outside the scope of the warrant with no attempt to separate

 these items out, (ii) return of only a limited portion of these irrelevant records after months,

                                                74
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 77 of 101 PageID #: 1877




 (iii) failure to separate out personal files from responsive ones during searches of residence

 and after filing of motion to suppress and (iv) advising court at oral argument eight months

 after seizure that, instead of separating out materials as court requested, prosecutor would wait

 for court’s decision. Debbi at 237-238. In contrast, here, any seized materials that fell outside

 the scope of the search warrants were promptly returned and, as the record makes clear, all

 directions of the court including the six orders issued at the June 2019 conference were

 promptly carried out.

               These search warrants gave the agents discretion which was proper. There must

 be some room in warrants for law enforcement discretion. “[C]courts have recognized that

 executing [law enforcement] agents must have as a practical matter ‘some discretion . . . to

 interpret the words of every warrant no matter how particularly the items to be seized are

 described . . .’ ” United States v. Regan, 706 F. Supp. 1102, 1110 (S.D.N.Y. 1989) (quoting

 United States v. Marti, 421 F.2d 1263, 1268 (2d Cir. 1970)). “The standard for constitutional

 particularity thus requires only that a warrant be ‘sufficiently specific to permit the rational

 exercise of judgment [by the executing officers] in selecting what items to seize.’” Id. (quoting

 United States v. LaChance, 788 F.2d 856, 874 (2d Cir. 1986)). The focus is therefore

 “primarily on the effect of the terms of the warrant upon the agent, i.e., whether the agent can

 rationally understand and implement these terms.” Id. The particularity requirement seeks to

 cabin any discretion on the part of the executing agents, though “Courts tend to tolerate a

 greater degree of ambiguity where law enforcement agents have done the best that could

 reasonably be expected under the circumstances.” See Buck, 813 F.2d 588, 590 (2d Cir.1987).




                                                75
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 78 of 101 PageID #: 1878




                The particularity requirement must be applied with “flexibility” and requires

 only “reasonable specificity” and not “surgical precision.” United States v. Triumph Capital

 Group, Inc, 211 F.R.D. 31, 57 (D. Conn. 2002). “Courts must avoid a hypertechnical approach

 by heeding the admonition that the Fourth Amendment’s commands . . . are practical and not

 abstract . . .” United States v. Christine, 687 F. 2d 749, 760 (3d Cir. 1982) (“flexibility is

 especially appropriate in cases involving complex schemes spanning many years that can be

 uncovered only by exacting scrutiny of intricate financial records”). “The degree to which a

 warrant must state its terms with particularity varies inversely with the complexity of the

 criminal activity investigated.” Regan, 706 F. Supp. at 1113. There can be reasonable reliance

 on a subsequently invalidated search warrant. Leon, 468 U.S. at 992. Defendants citation of

 U.S. v. Clark, 638 F.3d 89 (2d Cir. 2011) (Joint Def. Mem. at 26) doesn’t aid them. Although

 their citation and discussion implies that, there, the Second Circuit had suppressed evidence in

 a similar case and declined to apply the good faith defense, the fact is that the quote used by

 defendants was not a holding, simply a citation of the overarching rule set in other cases and,

 in Clark, the good faith exception was applied. Id. at 100.

                Under the good faith rule, the government may use evidence obtained in

 violation of the Fourth Amendment, as long as the searching officer objectively and reasonably

 relied on the subsequently invalidated search warrant. See United States v. Leon, 468 U.S.

 897, 921-922, 104 S. Ct. 3405, 3419-20, 82 L.Ed.2d 677 (1984). Leon teaches that the only

 exceptions to the doctrine of good faith reliance are situations where: “(1) where the issuing

 [judge] has been knowingly mislead; (2) where the issuing [judge] wholly abandoned his or

 her judicial role; (3) where the application is so lacking in indicia of probable cause as to render

                                                 76
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 79 of 101 PageID #: 1879




 reliance upon it unreasonable; and (4) where the warrant is so facially deficient [such as by

 failing to particularize the place to be searched or the things to be seized] that reliance upon it

 is unreasonable.” United States v. Falso, 544 F.3d 110, 125 (2d Cir. 2008)

        B.      The Good Faith Exception Applies to Both the Wiretap and the Warrants

                1.     The Good Faith Exception Applies to the Wiretap Orders

               As detailed in the Statement of Facts, several district court judges (Judges

 Bianco, Seybert and Spatt) signed Wiretap Orders in connection with the wiretaps in this case.

 The wiretap application (part of Ex. B hereto) detailed the money laundering operation that

 had been uncovered through various investigative techniques.

                The Good Faith Exception also applies to wiretap evidence. Even if a Title III

 application does not establish probable cause, evidence resulting from that wiretap should not

 be suppressed if the law enforcement authorities relied in good faith on the sufficiency of the

 wiretap warrant. Although Title III has its own exclusionary remedy for evidence seized in

 violation of Title III, see 18 U.S.C. § 2515, the Second Circuit and courts in this circuit have

 applied exceptions to the exclusionary rule to claims of unlawfully obtained wiretaps. See,

 e.g., United States v. Bianco, 998 F.2d 1112, 1125-26 (2d Cir. 1993) (holding that Franks

 standard should be applied to alleged falsehoods or omissions in Title III affidavits);

 Ambrosio, 898 F. Supp. at 187-88 (applying good-faith exception to the exclusionary rule

 established in United States v. Leon, 468 U.S. 897 (1984) to Title III suppression claim,

 although noting split among district courts on this issue). Under Leon, “suppression of

 evidence is proper only if: (1) the issuing judge abandoned his detached, neutral role; (2) the

 agent was dishonest or reckless in preparing the affidavit supporting the issuance of the wiretap

                                                 77
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 80 of 101 PageID #: 1880




 order; or (3) the agent’s reliance on the warrant was not objectively reasonable.” Ambrosio,

 898 F. Supp. at 189.

                The Court should also deny the motion to suppress because the Good Faith

 exception to the Fourth Amendment’s exclusionary rule applies. The wiretap application

 contained probable cause and defendants’ repeated suggestions that linking the Khwaja

 Companies was misleading ignores the facts discussed herein. See Affidavit 1 at ¶¶ 8-9. The

 companies, among other things (see supra at pgs. 3-5) were all part of the same conspiracy and

 the companies (i) took monies from drug traffickers and then folded it into their books and

 records, (ii) took monies from third parties with whom they did no business, and (iii) dealt

 with the South American money laundering companies and individuals, all as part of the

 money laundering conspiracy. See Affidavit 1 at ¶¶ 3-7.

                Under United States v. Leon, 468 U.S. 897 (1984), the exclusionary rule does

 not apply to “evidence obtained in objectively reasonable reliance on a subsequently

 invalidated search warrant” unless (1) the “issuing magistrate has been knowingly misled;” (2)

 the magistrate “wholly abandoned his or her judicial role;” (3) the warrant Affidavit is “so

 lacking in indicia of probable cause as to render reliance upon it unreasonable”; or (4) the

 warrant is “so facially deficient that reliance upon it is unreasonable.” United States v. Galpin,

 720 F.3d 436, 452 (2d Cir. 2013) (quoting United States v. Moore, 968 F.2d 216, 222 (2d Cir.

 1992)). As noted in United States v. Barnes, 13 Cr. 387 (AJN), slip op at 19 (SDNY 2013).

 “[b]ehind this rule lies courts' recognition that suppressing evidence of crimes imposes

 meaningful social costs, which are justified only if the Government's conduct was “sufficiently

 deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such

                                                78
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 81 of 101 PageID #: 1881




 deterrence is worth the price.” Defendants claim that probable cause for the wiretap was based

 on material omissions points to implying a connection between the Khwaja Companies

                Leon is a totality of circumstances test and teaches that most search conducted

 pursuant to a warrant fall within the good faith exception. Even if the court were to find that

 the warrant violated particularity requirements, notwithstanding these arguments and the

 deferential standard of review applicable here, suppression would not be the appropriate

 remedy. This is because the challenged evidence was “obtained in objectively reasonable,

 concise, meaningful descriptions of the categories of records that could be seized pursuant to

 the warrant, there is no basis for this Court to conclude that a “well trained officer would have

 known that the search was illegal despite the magistrate’s authorization.” Id. at 922 n.3. Here,

 it was the authorization of three district court judges.

                2.     The Good Faith Exception Applies to the Search Warrants

                Here the Szwalek search warrant affidavit and the Nunez search warrant

 affidavit were detailed and, as discussed above, contained no material omissions or falsehoods.

 Nor is there anything to suggest that Magistrate Judge Shields in EDNY or Magistrate Judge

 Goodman in SD Florida abdicated their judicial roles in consideration of those applications.

 See United States v. Clark, 638 F.3d 89, 100-101 (2d Cir. 2011). The agents here were surely

 “justified in executing the warrant.” Falso, 544 F.3d at 128. Finally, given the broad scope of

 the scheme detailed in the warrant application, and the complex nature of financial fraud

 generally, the agents would have reasonably presumed the warrant to be valid. Further, the

 agents understood that the time frame of responsive documents was the time frame set forth in




                                                 79
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 82 of 101 PageID #: 1882




 the indictment for the conspiracy, October 2013 to the date of the indictment. See Affidavit 1

 at ¶¶ 7-18

                 The Khwaja Companies were involved in a complex money laundering

 conspiracy. United States v. Christine, 687 F. 2d 749, 760 (3d Cir. 1982) (“flexibility is

 especially appropriate in cases involving complex schemes spanning many years that can be

 uncovered only by exacting scrutiny of intricate financial records”). Hence the items to be

 searched contained on Attachment H to the warrants include the categories of records set forth

 in page 17 above, but always limited to evidence, fruits and instrumentalities of the specified

 crimes, namely money laundering, structuring, unlicensed money remitting, interstate or

 foreign travel in aid of racketeering. Indeed, when the criminal activities pervade an entire

 business, as here, seizure of all the records of the business is appropriate and broad language

 used on warrants cannot offend the particularity requirements. U.S. Postal Service v. CEC

 Service, 869 F.2d 184 (2d Cir. 1989).

                The Affidavits, both the Szwalek SW Affidavit (part of Ex. A) and the Nunez

 SW Affidavit (part of Ex. D) rely on the agents’ past experience and expertise, their work on

 this investigation, outlined the probable cause for these records, including the wire intercepts

 (see Affidavit 1 at ¶ 16-19; Affidavit 3).     The evidence sought under the search warrants

 amounted to the relevant books and records of the businesses, not unlike any other financial

 warrant. The defendant is correct in noting that, unlike the Affidavit, the warrant itself did not

 reference a time limit. Nevertheless, even if this Court held that this gave the November search

 warrants a lack of particularity, the good faith doctrine would preclude suppression in this case.

 The inadvertent deficiency in the form of the warrant did not affect the good faith of the agents

                                                80
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 83 of 101 PageID #: 1883




 in the execution and seizure of evidence. First, the agents used a time limit, understanding that

 the time limit in the indictment was applicable. See Affidavit 1 at ¶ 17; Affidavit 3. Second,

 the continuing uncertainty regarding the time limit issue triggers the good faith exception to

 the exclusionary rule.

                In Zemlyansky, relied on by the defense (Def. Mem. At 35), unlike here, the

 affiant did not lead the search or supervise its execution where, as here, the case agent was

 physically present and in charge at every step of the investigation and search. Where that was

 true, good faith was applied after the Court examined warrants, in United States v. Lustyik, 57

 F.Supp.3d 213 (SDNY, 2014) and United States v. Romain, 678 Fed. Appx. 23 (2d Cir. 2017)

 (Summary Order); see also United States v. Melvin Cwibeker, 12 CR 632 (JS), 2014 WL

 7423106 (2014) (Agents good faith in executing the warrant precluded suppression).

                 The Supreme Court has instructed that reviewing courts must be mindful that

 most searches conducted pursuant to a warrant would likely fall within the good faith

 protection. An affidavit must show that a crime was committed and the indictment was ample

 proof of that and that there is probable cause to believe that evidence of such a crime is located

 in the place to be searched. These affidavits had both. It is notable that the exclusionary rule

 does not apply to evidence obtained in objectively reasonable reliance on a subsequently

 invalidated search warrant. Jacobson at 522. In addition, in Rosa, Cwibeker, and here, each

 search officer was notified and advised of the contents of the affidavit in support of the search

 warrant. SA Szwalek related the sum and substance of the affidavit to each team leader of the

 New York search teams at a pre-execution meeting. Copies were available at the search site.




                                                81
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 84 of 101 PageID #: 1884




               Here, there is no credible or objective sign that the agents acted in anything other

 than good faith, indeed even if they discussed the crimes they were searching evidence for

 with the defendant, as he asserts, that does not indicate that they then knew they were without

 authority to execute the warrant issued by Judge Shields. Their actions followed their

 understanding of the warrants and their affidavits. See Affidavit 1 at ¶¶ 21-27.

               Defendants’ suggestion that there was no probable cause to search Abdul’s

 house because the linkage of the Khwaja Companies failed to distinguish between them. As

 set forth in the Statement of Facts and Point II, the Khwaja Companies are linked by their

 involvement in the money laundering conspiracy. Defendants’ inference that this is a situation

 where Abdul happens to be in the company of a defendant ignores the facts. Abdul is in the

 conspiracy and charged with it and was indicted before the search warrants were issued.

 Further, defendants’ suggestion that discussing structuring by E. Khwaja does not implicate

 A. Khwaja ignores that all the structuring was done to further the conspiracy, whether it was

 A. Khwaja structuring postal money orders or E. Khwaja structuring the deposit of cash. It

 was all structuring by the Khwaja Companies to further the conspiracy.

               The evidence showed, and the affidavit stated, that Shikeba and Abdul

 conducted the business of the Khwaja Companies, money laundering, from their residence and

 received documents including bank statements of accounts that had monies funneled through

 them at their residences.

               Further, the execution of the search warrants, both in seizing and searching, was

 done in good faith. Contrary to defendant’s claim (Joint Def. Mem. at 29-30), Rhamatzada

 was given a copy of the search warrant and, although an inventory was not left as it should

                                                82
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 85 of 101 PageID #: 1885




 have been, it was provided a few days later.    See Affidavit 1 at ¶ 19. Accordingly, there was

 no prejudice. Jacobson at 523. The suggestion that linking the Khwaja Companies misled the

 Court ignores all the links that exist among the companies including their joint participation in

 the money laundering conspiracy. (Joint Def. Mem. at 29). Defendants’ complaint about

 seizure of non-responsive materials from Shikeba’s residence (Joint Def. Mem. at 30) fails to

 advise the court that most of the material was commingled and all of it was promptly returned.

 See Affidavit 1 at ¶ 44.

                Finally, defendants persist in misleading the court by claiming that no device

 was searched for seven months. Although the government has written to the Court to reiterate

 that the search protocol refers to the imaged server, defendants cling to the fiction that devices

 were not searched until ten months later (“waited for ten months before beginning to search

 the electronic devices” at Joint Def. Mom. at 21-22). This falsehood is a key basis for this

 suppression argument. Defendant also complains that the government’s search protocol “did

 not constitute a valid search protocol.” (Joint Def. Mem. at 8). A search protocol tells the court

 how agents will search an electronic device for relevant documents. Defense counsel have set

 themselves up as the arbiter of proper search protocols and cite nothing for their assertion

 (“without a search protocol that limited in any meaningful way the scope of the search” at Joint

 Def. Mem. at 22). First, defendants’ attempt to constitutionalize a search protocol is meritless.

 The Second Circuit has not required even the use of one. U.S. v. Lustyik, 57 F.Supp.3d 213,

 229 (SDNY 2014). Second, the search warrants did not require any specific search method.

 Third, insofar as the application for the search warrants specified a method of imaging devices

 and proceeding, that outline was followed. See Affidavit 1 at ¶ 28. Fourth, the method used

                                                83
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 86 of 101 PageID #: 1886




 by the government to search the devices of this criminal enterprise was reasonable and that is

 the proper measure not a search protocol that is “valid” to a set of defense attorneys. The

 Second Circuit has recognized that it is often impossible to identify in advance the words or

 phrases that will separate relevant from irrelevant files. There is no way to anticipate how

 criminals like the defendants will store documents relevant to the charged crimes. U.S. v.

 Ulbricht, 858 F.3d 71 (2d Cir. 2017) (“Ulbricht”).

               Defendants A. Khwaja and E. Khwaja were both operating companies taking in

 millions of dollars from drug traffickers and third parties with whom their companies had no

 business as part of the Farhat MLO. See Affidavit 1 at ¶ 2-7. There was no way to anticipate

 how they tracked and accounted for these illegal revenues but a file labelled “Payments from

 Drug Traffickers For Diesel” was neither expected nor located. Companies like the Khwaja

 Companies engaged in pervasive criminality use misleading or code names and simple codes

 can defeat a pre-planned word search. Ulbricht.

               Disguising files is a well-known occurrence among the criminal set. U.S. v.

 Comprehensive Drug Testing, Inc., 621 F.3d 1162 (9th Cir. 2010) (“Drug Testing”). Ulbricht

 and Drug Testing recognized the need, in seizing electronic devices, to scoop up large

 quantities of data and sift through it carefully for concealed or disguised pieces of evidence.

 Drug Testing at 1176. The courts have recognized that there is no way to be sure what an

 electronic file contains without somehow examining its contents. Whether you open and look,

 use forensic searches or keyword searches or some other method, overseizing and then

 searching is an inherent part of electronic searches of devices used by criminal enterprises like

 the Khwaja Companies.

                                                84
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 87 of 101 PageID #: 1887




                   The Second Circuit stated that the exclusion decision under the Good Faith

 Exception is a two-step process. First, the police conduct must be sufficiently deliberate that

 exclusion can meaningfully deter it and second, if that test is met, the conduct must be

 sufficiently culpable that such deterrence is worth the price paid by the justice system. Rosa

 at 64. The Second Circuit also noted that, although unattached supporting document could no

 longer cure a constitutionally defective search warrant, those documents, like the Szwalek

 Wiretap Application and Szwalek and Nunez Search Warrant Affidavits, are still relevant to

 determine if the officers acted in good faith, because they inform the assessment of the officers’

 conduct in a case. Id. In addition, the Szwalek Motion Affidavit details the reasonable of the

 execution of the searches and the search of the seized material. No deliberate misconduct is

 presented here. U.S. v. Thomas, 908 F.3d 68 (4th Cir. 2018).

                   In United States v. Hurst, 2012 WL 3089743 (N.D. W. Va. 2012), the court

 noted that the Supreme Court had approved the procedure of looking first to the “good faith”

 exception and only if there was no good faith, proceeding to the probable cause evaluation.

 The court noted that suppression should only occur if the officer knew, or could properly be

 charged with knowledge, that the search was unconstitutional. Id. at 4. A situation that does

 not exist here.

                   In United States v. McDarrah, 2006 WL 1997638 (S.D.N.Y. 2006), the Court

 found that even if a warrant was overbroad, the good-faith exception applied to the search,

 noting that “in a doubtful case, [courts] accord preference to the warrant.” McDarrah, 2006

 WL 1997638 (quoting United States v. Irving, 432 F.3d 401, 416 (2d Cir.2005)). The Second

 Circuit, in affirming, held that the good-faith exception applied “because the agents acted in

                                                85
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 88 of 101 PageID #: 1888




 good faith in seeking the warrant and reasonably relied upon it in conducting the search.”

 McDarrah, 351 Fed. Appx. at 561 (2d Cir. 2009).

                For both wiretaps and search warrants, the affidavits submitted by Special Agent

 Szwalek and Nunez make it clear that the agents worked with many DOJ Attorneys and

 AUSAs in preparing their affidavits, that Szwalek submitted his wiretap applications to six

 federal judges (all of whom approved the wiretap and search warrant applications) and, in

 regard to both the wiretaps and the search warrants, followed their undertakings in their

 affidavits (minimization for wiretaps and search procedures for electronic media). See

 Affidavit at 1 ¶ 8, 15-16; Affidavit 3.

                Here, the Search Warrant and the Affidavit made clear that the purpose of the

 warrant was to find evidence of specific criminal offenses – that is, Money Laundering,

 Structuring and Failing to File CTRs, operating an unlicensed money transmitting business.

 And, as articulated above, the Government team did not search items other than what it would

 have searched in any event if the time frame had been in the search warrant as well as in the

 indictment that was used. In light of this evidence of good faith, and consistent with the case

 law, suppressing physical evidence on the basis of an instance of a clerical error “would be

 incompatible with the principles underlying the exclusionary rule.” Rosa, 626 F.3d at 65

 (distinguishing United States v. George, 975 F.2d 72 (2d Cir. 1992)). Because the

 Government’s conduct in obtaining the warrants was not so “flagrant” or “culpable” as to

 require deterrence, United States v. Clark, 638 F.3d 89, 104 (2d Cir. 2010) (quotation omitted),

 the good faith exception applies to the evidence seized from the wiretap orders and the search

 warrants. Accordingly, the motion should be denied.

                                               86
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 89 of 101 PageID #: 1889




                                           POINT IV

                           DEFENDANTS’ MOTION FOR A
                     BILL OF PARTICULARS SHOULD BE DENIED

               Defendants A. Khwaja and Rhamatzada move for a bill of particulars as to the

 structuring count (Count Five) and the travel and transportation in aid of racketeering count

 (Count Six). See Joint Def. Mem. at 44-46. Defendant Saenz joins in this motion. See Saenz

 Mem. at 1, 12.

 I.     Applicable Law

               As set forth above, an indictment need only set forth a “plain, concise, and

 definite written statement of the essential facts constituting the offense charged.” Fed. R.

 Crim. P. 7(c) (1). It is well-settled that the scope and function of a bill of particulars is to

 furnish facts supplemental to those contained in the indictment that are necessary to inform the

 defendant of the charges against him with sufficient precision to enable him to prepare his

 defense, to avoid or minimize the danger of surprise at trial, and to enable the accused to plead

 his acquittal or conviction in bar of further prosecution for the same offense. Wong Tai v.

 United States, 273 U.S. 77, 82 (1927); United States v. Torres, 901 F.2d 205, 234 (1990).

               Because the formal effect of a bill of particulars is to limit the government’s

 proof at trial to the particulars provided, see, e.g., United States v. Glaze, 313 F.2d 757, 759

 (2d Cir. 1963), a bill of particulars should be required “only where the charges of the

 indictment are so general that they do not advise the defendant of the specific acts of which he

 is accused.” Torres, 901 F.2d at 234 (quotations omitted). The ultimate test is whether the

 information sought is necessary, not whether it might be helpful to the defense. United States

 v. Weinberg, 656 F. Supp. 1020, 1029 (E.D.N.Y. 1987) (McLaughlin, J.) (citations omitted).
                                                87
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 90 of 101 PageID #: 1890




 “It is not the function of a bill of particulars to obtain a preview of, and to proscribe, the

 government’s evidence before trial.” United States v. Kyongja Kang, No. 04 CR 87 (ILG),

 2004 U.S. Dist. LEXIS 29885, *3-4 (E.D.N.Y. Dec. 22, 2004) (Glasser, J). Nor should it be

 used as a device to obtain detailed disclosure of the government’s evidence prior to trial, or as

 a means to inquire into the government’s legal or evidentiary theory of its case. United States

 v. Gottlieb, 493 F.2d 987, 994 (2d Cir. 1974).

               Furthermore, the defendant is not entitled to discover through a bill of

 particulars the exact dates, times and places at which a crime occurred, or the identities of

 witnesses or documents that will establish the charged crime. See United States v. Persico,

 621 F. Supp. 842, 868 (S.D.N.Y. 1985). Indeed, requests by a defendant for a disclosure of

 the “wheres, whens and with whoms” of acts by coconspirators have been rejected by the

 Second Circuit as impermissible attempts to force the government to particularize all of its

 evidence.” United States v. Cephas, 937 F.2d 816, 823 (2d Cir. 1991); see also United States

 v. Facciolo, 753 F. Supp. 449, 451 (S.D.N.Y. 1990), aff’d, 968 F.2d 242 (2d Cir. 1992); United

 States v. Lorenzano, No. 03-1256 (S-6)(JFK), 2005 WL 975980, at *3 (S.D.N.Y. 2005);

 United States v. Berganza, No. 03-987 (S-4)(DAB), 2005 WL 372045, at *5 (S.D.N.Y. 2005);

 United States v. Mitlof, 165 F.Supp. 2d 558, 569 (S.D.N.Y. 2001) (denying request for bill of

 particulars where defendant sought details of the “wheres, whens and with whoms” that courts

 have held to be beyond the scope of a bill of particulars) (citations omitted). Because a bill of

 particulars serves merely to inform the defendant of the nature of the charges, it may not be

 used to acquire “evidentiary detail,” or as an investigative tool for the defense. Torres, 901

 F.2d at 234. See United States v. Walsh, 194 F.3d 37, 44 (2d Cir. 1999) (recognizing that the

                                                88
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 91 of 101 PageID #: 1891




 Second Circuit has “consistently upheld indictments that ‘do little more than to track the

 language of the statute charged and state the time and place (in approximate terms) of the

 alleged crime’”) (quoting United States v. Tramunti, 5413 F.2d 1087, 1113 (2d Cir.), cert.

 denied, 423 U.S. 832 (1975)).

 II.    Discussion

                Here, the defendants have been informed of the charges against him/her with

 sufficient precision to enable each defendant to prepare his/her defense, avoid or minimize the

 danger of surprise at trial, and to enable him/her to plead his/her acquittal or conviction in bar

 of further prosecution for the same offense. Thus, the Indictment adequately places each

 defendant on notice of the charges against him or her. The Indictment cites to and tracks the

 language of the relevant statutes; it specifically identifies the elements of the offense charged,

 the time period, location and nature of the crimes the defendant is alleged to have committed,

 and the allegations against the defendant.

                Further, the government has now provided many additional details concerning

 the charged crimes and the evidence the government expects to adduce at trial. That

 information is contained in, among other sources: (1) this memorandum, which contains

 details of the government’s evidence; (2) materials produced pursuant to the government’s

 obligations under Fed. R. Crim. P. 16; and (3) the government’s discussions with defense

 counsel regarding the scope and breadth of the evidence in this case. Indeed, it is worth noting

 that, in the presentations made to each of the defendants, the government highlighted their

 respective client’s culpability and extensive, detailed information was presented regarding

 structuring. See Affidavit 1 at ¶ 54. For example, regarding the structuring charges in the

                                                89
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 92 of 101 PageID #: 1892




 indictment, an approximate total amount of structured funds was provided to counsel

 demonstrating structuring in accounts of both Tronix and National and the accounts were

 identified. The summary sheets of the highlights for each defendant, which were provided

 whether or not they attended a reverse proffer, provided additional information well beyond

 Rule 16 discovery to defendants. See Attachment C to Affidavit 1.

               No additional particulars are warranted. See United States v. Chen, 378 F.3d

 151, 163 (2d Cir. 2004) (“[A] bill of particulars is not necessary where the government has

 made sufficient disclosures concerning its evidence and witnesses by other means.” (citations

 and quotation marks omitted)). See also United States v. Walters, 963 F. Supp. 2d 125, 134

 (E.D.N.Y. 2013) (Gershon, J.) (denying defendant’s request for bill of particulars for alleged

 wire fraud conspiracy and money laundering conspiracy where government has provided bank

 records showing various banking transactions).

               Furthermore, defendants are not entitled to discover through a bill of particulars

 the exact times and places at which a crime occurred, or the identities of witnesses or

 documents that will establish the charged crime. See United States v. Persico, 621 F. Supp.

 842, 868 (S.D.N.Y. 1985). Indeed, as already noted, requests by a defendant for a disclosure

 of the “wheres, whens and with whoms” of acts by coconspirators have been rejected by the

 Second Circuit as impermissible attempts to force the government to particularize all of its

 evidence.” Cephas, 937 at 823; see also Mitlof, 165 F. Supp.2d at 569 (denying request for

 bill of particulars where defendant sought details of the “wheres, whens and with whoms” that

 courts have held to be beyond the scope of a bill of particulars) (citations omitted). Because a

 bill of particulars serves merely to inform the defendant of the nature of the charges, it may

                                               90
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 93 of 101 PageID #: 1893




 not be used to acquire “evidentiary detail,” or as an investigative tool for the defense. Torres,

 901 F.2d at 234.

                 Here, particularly in light of the reverse proffers the government has already

 conducted and the highlights provided, the defendants’ demands for a bill of particulars

 improperly attempts to obtain a detailed preview of the government’s evidence and legal theory

 prior to trial, which is precisely the type of information that is not subject to a bill of particulars.

 See, e.g., Torres, 901 F.2d at 234. Indeed, the defendants are attempting to force the

 government to disclose evidentiary details that have been expressly held to be beyond the

 scope of a bill of particulars. As set forth above, the law does not require the government to

 provide the precise conduct or roles played by each defendant or his coconspirators. See, e.g.,

 United States v. Jones, 1986 WL 275, at *2 (S.D.N.Y. 1986) (“the government is under no

 obligation to disclose the specific role played by a defendant . . .or the particular acts each

 defendant is alleged to have participated in, had knowledge of, or for which he is being held

 responsible”). Nor is the defendant entitled to discover through a bill of particulars the specific

 dates, times and locations of each transaction. Accordingly, the defendants’ requests for

 evidentiary details concerning the charged crimes fall precisely within the class of materials

 that courts have held to be outside the scope of a bill of particulars, and his motion should be

 denied.

                 The defendant does not need the requested information in order to prepare a

 defense. Instead, they are on a fishing expedition to assess the strength of the government’s

 case and to determine who is cooperating. Neither is a proper basis for a bill of particulars.




                                                   91
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 94 of 101 PageID #: 1894




               In sum, the defendants are aware of the charges against him or her and each is

 able to prepare his or her defense. The defendants seek information that falls outside the proper

 scope and function of a bill of particulars and, as such, their motions for a bill of particulars

 should be denied.

                                            POINT V

                THE DEFENDANTS’ VARIOUS DISCOVERY MOTIONS
                            SHOULD BE DENIED

 I.     Defendants’ Request for the IRS Audit Should Be Denied As Moot

               Defendants A. Khwaja and Rhamatzada demand a copy of the IRS audit of

 National’s 8300 compliance. See Joint Def. Mem. at 47. The IRS audit is available to the

 defendants under FOIA. For its part, the government is statutorily prohibited from obtaining

 the audit for its own use without a court order. 26 U.S.C. Section 6103. We recently asked

 defense counsel for A. Khwaja and Rhamatzada if they had sought the document under FOIA

 but they have not. Nevertheless, to avoid having the court decide this prong of the motion, the

 government, if the Court wishes, will submit an order to the court allowing the government to

 obtain this document and, if approved, to give the defendants who are qualified to receive it

 under FOIA, a copy.

 II.    Defendants’ Request for Expedited 3500, Witness Lists and Trial Exhibits
        Should Be Denied

               Defendants E. Khwaja and Bokhari move for an expedited schedule for the

 filing of the government’s motions pursuant to Fed. R. Crim. P. 404(b), expert disclosure, and

 the production of the government’s witness list, trial exhibits and § 3500 material. See E.

 Khwaja Mem. at 14-15; Bokhari Aff. at 2-3. The government agrees to provide § 3500

                                                92
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 95 of 101 PageID #: 1895




 material and an exhibit list to all defendants two weeks prior to trial. Defendants’ request for

 an earlier production should be denied.

                The government submits that the production of these materials two weeks prior

 to trial is sufficient and respectfully suggests that the Court not enter an order requiring the

 government to produce this information any earlier.

                In Jencks v. United States, the Supreme Court held that a criminal defendant

 had a due process right to inspect prior statements of government witnesses for impeachment

 purposes. 353 U.S. 657, 668-69 (1957). Congress thereafter enacted the Jencks Act, 18 U.S.C.

 § 3500, which directs that "no statement . . . by a Government witness . . . shall be the subject

 of subpoena, discovery, or inspection until said witness has testified on direct examination in

 the trial of the case.” See also United States v. Percevault, 490 F.2d 126, 131-32 (2d Cir. 1974)

 (holding that court has no power to compel disclosure of § 3500 material prior to time

 mandated by statute). Notwithstanding the plain language of § 3500, which does not require

 these materials to be produced until after a witness testifies on direct examination, consistent

 with the practice in this district, and to avoid unnecessary delay, the government will produce

 this material two weeks prior to trial, which will allow more than sufficient time for the defense

 to review such information. Thus, the defendants’ request for earlier disclosure of § 3500

 material should be denied.15


        15
            To the extent the defendants’ request for § 3500 material is also interpreted as a
 request for any material discoverable under Giglio v. United States, 405 U.S. 150 (1972), such
 a request should, likewise, be denied. As a general matter, a defendant has no constitutional
 right to receive Giglio material prior to trial. United States ex rel. Lucas v. Regan, 503 F.2d
 1, 3 n.1 (2d Cir. 1974); United States v. Yu, No. 97-CR-102 (SJ), 1998 WL 57079, at *5
 (E.D.N.Y. 1998) (“Giglio material, is not required to be produced before trial.”). The
 immediate disclosure of Giglio materials merely upon a defendant's request is not
                                                 93
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 96 of 101 PageID #: 1896




               With respect to an exhibit list and trial exhibits, producing an exhibit list two-

 weeks prior to trial is reasonable and sufficient. Thus, the Court should deny the defendants’

 request for an Order requiring earlier disclosure.

                Finally, defendants also request that the Court direct the government to serve

 notice of expert(s) and file any motions pursuant to Fed. R. Crim. P. 404(b) ninety (90) days

 in advance of trial. See E. Khwaja Mem. at 14-15. As to the expert notice, at trial, the

 government intends to call experts in international narcotics trafficking and money laundering.

 The government will provide its expert notice shortly, and, thus, defendants’ request is moot.

 As to Rule 404(b) motions, the government submits that it will file any Rule 404(b) motion(s)

 in advance of the November 10, 2020 trial date, consistent with a motion schedule set by the

 Court for the submission of evidentiary motions to be made by any party.

 III.   Defendants’ Request for a Jury Questionnaire Should Be Denied

                Defendants A. Khwaja and Rhamatzada asks the Court to use a questionnaire

 for jury selection. See Joint Def. Mem. at 47-49. Defendant Saenz joins in this motion. See


 required. United States v. Underwood, No. 04-CR-424 (RWS), 2005 WL 927012 (S.D.N.Y.
 2005) (disclosure ordered two business days prior to trial.). “Provided that the defendant has
 sufficient time after receipt of Giglio material to use it effectively at trial, there is no violation
 of the defendant’s rights from deferring production of this material until closer to the time of
 the witnesses’ testimony.” United States v. Frank, 11 F. Supp. 2d 322, 325 (S.D.N.Y. 1998);
 see also Grant v. Alldredge, 498 F.2d 376, 382, 383 n.7 (2d Cir. 1974). Indeed, courts have
 approved disclosure of Giglio material on the day that a witness testifies. See, e.g., United
 States v. Higgs, 713 F.2d 39, 44 (3d Cir. 1983); United States v. Aguirre-Parra, 763 F. Supp.
 1208, 1216 (S.D.N.Y. 1991) (Giglio material to be produced with 3500 material). Here, the
 government agrees to produce any Giglio material two weeks before trial, along with its 3500
 production, which will provide ample time for the defendant to prepare for trial. See, e.g.,
 United States v. Ruiz, 702 F. Supp. 1066, 1069-70 (S.D.N.Y. 1989), aff’d, 894 F.2d 501 (2d
 Cir. 1990) (approving production of Giglio material along with 3500 material day prior to
 witness’s testimony); United States v. Biaggi, 675 F. Supp. 790, 811-12 (S.D.N.Y. 1987)
 (same).
                                                 94
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 97 of 101 PageID #: 1897




 Saenz Mem. at 1, 12. Here, the Court can conduct “thorough and probing” voir dire without

 the use of a written questionnaire. United States v. Salameh, 152 F.3d 88, 120-21 (2d Cir.

 1998) (holding that district court did not abuse its discretion in declining to use defense

 questionnaire). Accordingly, the government requests that the Court deny the defendants’

 application for a questionnaire.

                It is well-settled that the questioning of potential jurors on voir dire is

 “quintessentially” a matter for the discretion of the district court. United States v. Lawes, 292

 F.3d 123, 128 (2d Cir. 2002); see also Rosales-Lopez v. United States, 451 U.S. 182 (1981)

 (holding that district courts have “ample discretion in determining how best to conduct the voir

 dire”); United States v. Treacy, 639 F.3d 32, 47 (2d Cir. 2011) (holding that the district judge’s

 personal policy against using a questionnaire is “well within his bailiwick as a trial judge so

 long as he conducts adequate voir dire by some other means”). It is also axiomatic that the use

 of a written questionnaire is not mandatory. See Treacy, 639 F.3d at 46; United States v.

 Quinones, 511 F.3d 289, 300 n.8 (2d Cir. 2007) (“In approving the use of questionnaires as

 part of voir dire, we do not hold that district judges are ever obligated to make use of this

 procedure in selecting juries.”) (emphasis added).

                An appellate court will not interfere with the manner in which voir dire has been

 conducted absent a clear abuse of discretion. Treacy, 639 F.3d at 46. Restrictions on voir dire

 will be upheld “unless a defendant has been precluded from obtaining an impartial jury.”

 United States v. Barnes, 604 F.2d 121, 138 (2d Cir. 1979). The Second Circuit has noted that

 it has apparently never reversed a conviction because of the trial court’s refusal to ask a

 particular question in voir dire. See Treacy, 639 F.3d at 47. Furthermore, even in cases where

                                                95
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 98 of 101 PageID #: 1898




 questionnaires have been used, the Second Circuit has strongly recommended that the court

 conduct some oral voir dire before granting challenges for cause, unless irrevocable bias is so

 evident from the juror’s responses on the questionnaire “as to render superfluous further oral

 inquiry about the juror’s ability to follow legal instructions and to serve impartially.” See

 Quinones, 511 F.3d at 302.

                District courts within this circuit have routinely refused requests to use

 questionnaires in the jury selection process. As the court explained in Treacy:

                The[re are] many problems with questionnaires, but the single
                biggest problem [ ] is that there is no one in the world who can
                draft a question that will not have ambiguities that will be, as I
                learned the one time [I] tried it, that will be picked up on by
                various prospective jurors. And thus during the voir dire, a huge
                amount of time will be spent explaining to a juror why he or she
                misunderstood the question in the questionnaire or finding out
                that . . . the way he interpreted it was not the way the lawyers
                interpreted it.

 Id. (quoting Tr. of Jan. 30, 2009 Hearing at 12-13). In Treacy, the Court of Appeals found that

 the district court did not abuse its discretion in declining to use a written juror questionnaire,

 given that he offered a rational, non-arbitrary reason for his policy, and as long as he conducted

 adequate voir dire by some other means. Id. at 47.

                Moreover, in United States v. Tomero, 486 F. Supp. 2d 320, 324 (S.D.N.Y.

 2007), the defendants requested the use of a jury questionnaire so that they could obtain more

 complete information about jurors in the event an anonymous jury was empaneled. There, the

 district court granted the government’s motion for an anonymous jury, but denied the

 defendants’ request, finding that the use of a questionnaire was unnecessary. Id. at 325. The

 district court noted that the government’s request for an anonymous jury would “not limit

                                                96
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 99 of 101 PageID #: 1899




 inquiry into the occupations of the jurors, only information about their specific places of

 employment.”     Id.   Further, although the jurors’ names and addresses would remain

 confidential, the court would inquire as to the county in which each potential juror resides. Id.

 The court concluded that the defense would have no problem in assessing the possible bias of

 potential jurors. Id. The same holds true in this case.

                Here, defendants contend that a jury questionnaire is necessary because (1) the

 defendants are of Muslim faith from Afghanistan and prospective jurors may harbor basis that

 they are unlikely to admit in open court, and (2) the use of a questionnaire would make jury

 selection “quicker and smoother.” See Def. Joint Mem. at 48. Those contentions fail.

                As an initial matter, the Court, with input from counsel, can thoroughly examine

 the prospective jurors to ensure an unbiased jury. The defendants do not posit any legitimate,

 specific concerns suggesting that jurors’ biases could not be elicited as easily in oral

 examination as in a written questionnaire.

                Moreover, using questionnaires is, by no means, an efficient use of resources

 and will unnecessarily delay jury selection. The use of questionnaires is both time consuming

 and costly. The printing and copying costs for the questionnaires is an unnecessary expense.

 In addition to their cost, the questionnaire process will needlessly delay jury selection, as the

 vendor needs time to print the original blank questionnaires and an additional period of time

 to copy the completed questionnaires

                Accordingly, a jury questionnaire is unwarranted and unnecessary.




                                                97
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 100 of 101 PageID #: 1900




                                            POINT VI

                  DEFENDANT SAENZ IS ENTITLED TO A HEARING
                WHEREBY THE GOVERNMENT WILL ESTABLISH THAT
               SAENZ’S POST-ARREST STATEMENTS WERE VOLUNTARY

                 Defendant Saenz requests a hearing to determine whether his post-arrest

  statements were voluntary. (Saenz Mem. at 17-18.) The government agrees that a hearing is

  warranted.

                 At a hearing, the government expects to establish that federal agents went to an

  office in Florida for the purpose of locating and arresting the defendant. Law enforcement

  officers observed the defendant. They proceeded to identify themselves and asked Saenz to

  stand up and move away from his desk which he did. There was no assault. See Affidavit of

  Waleska DeGraves, attached here to as Affidavit 4. Subsequently, after being read his rights,

  Saenz agreed to speak with the agents. Prior to the interview, Saenz signed a waiver of his

  rights including his Miranda rights and the right to remain silent. Affidavit 2 attaches notes,

  signed waiver and waiver in English. The statements Saenz made were made voluntarily. As

  for defendant’s claim that he was forced to provide the password to his phone, the government

  has no reason to believe that is true. In any event, the phone was equally accessible with or

  without a password. See Affidavit of Robert K. Turner, attached hereto as Affidavit 5. At a

  hearing, the government is prepared to prove that (i) there was no assault, (ii) Saenz was given

  his Miranda rights before his interview and (iii) his phone was equally accessible with or

  without a passcode.




                                                98
Case 2:18-cr-00607-JMA Document 256 Filed 05/21/20 Page 101 of 101 PageID #: 1901




                                         CONCLUSION

                For the above-stated reasons, defendants’ requested relief should be denied. But

  the Court should hold a hearing only to determine whether Saenz’s post-arrest statements were

  voluntary.

  Dated:       Central Islip, New York
               May 22, 2020

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney
                                                      Eastern District of New York

                                           By:         /s/
                                                      Charles P. Kelly
                                                      Catherine M. Mirabile
                                                      Burton T. Ryan, Jr.
                                                      Assistant U.S. Attorneys




                                                 99
